Exhibit 10.3

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Purchase Agreement”), dated August 18, 2004,
by and among Casual Male Retail Group, Inc., a Delaware corporation (“Buyer”)
and Rochester Big and Tall Clothing, Inc., a California corporation (“Seller”).
Robert Sockolov, William Sockolov, Stephen Sockolov and John Soares (the
“Principal Shareholders”) are joining this Purchase Agreement for the limited
purpose set forth on the signature page hereof.

 

W I T N E S S E T H:

 

A. Seller is engaged in the business of owning and operating 22 retail “Big and
Tall” men’s clothing and accessories stores, a menswear “Big and Tall” catalogue
and internet business and related activities (the “Business”).

 

B. Seller owns, among other things, intellectual property that is used
exclusively in the operation of the Business, including, without limitation, the
rights to the tradenames and service marks “Rochester Big and Tall”, “Rochester
Sport” and “California Big and Tall” (the “Tradenames”).

 

C. Seller desires to sell, and Buyer desires to purchase, substantially all of
the assets of Seller related to the Business on the terms and subject to the
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

1.1 “Accounting Arbitrator” shall have the meaning set forth in Section
2.5.3(g).

 

1.2 “Acquisition Proposal” shall have the meaning set forth in Section 5.11.

 

1.3 “Adjusted Closing Statement” shall have the meaning set forth in Section
10.1(a).

 

1.4 “Affiliate” means, with respect to any Person, any other Person that
controls, is controlled by or is under common control with such Person.

 

1.5 “agreement” means any contract, agreement, understanding, indenture, note,
bond, loan, instrument, lease, mortgage, franchise, license, commitment or
binding arrangement, whether express or implied, whether written or oral.

 

1.6 “Annual Calculation” shall have the meaning set forth in Section 2.5.3(g).

 

1.7 “Assumed Liabilities” shall have the meaning set forth in Section 2.3(d).

 

1.8 “Balance Sheet Date” shall have the meaning set forth in Section 3.6(b).

 

1



--------------------------------------------------------------------------------

1.9 “Base Financial Statements” shall have the meaning set forth in Section
3.6(b).

 

1.10 “Base Year Gross Margin” shall have the meaning set forth in Section
2.5.3(a).

 

1.11 “Base year Gross Profit” shall have the meaning set forth in Section
2.5.3(a).

 

1.12 “Benefit Plans” shall have the meaning set forth in Section 3.18.

 

1.13 “Books and Records” shall have the meaning set forth in Section 2.1(o).

 

1.14 “Broker” shall have the meaning set forth in Section 3.21.

 

1.15 “Business” shall have the meaning set forth in the Recitals.

 

1.16 “Buyer” shall have the meaning set forth in the Recitals.

 

1.17 “Buyer Claim Amount” shall have the meaning set forth in Section 7.3.

 

1.18 “Buyer Claim Establishment Date” shall have the meaning set forth in
Section 7.3.

 

1.19 “Buyer Group” shall have the meaning set forth in Section 7.1.

 

1.20 “Buyer Third Party Action” shall have the meaning set forth in Section 7.5.

 

1.21 “Cash Purchase Price” shall mean the payment set forth in Section 2.5.1.

 

1.22 “Closing” shall have the meaning set forth in Section 2.8.

 

1.23 “Closing Date” shall have the meaning set forth in Section 2.8.

 

1.24 “Closing Statement” shall have the meaning set forth in Section 8.12.

 

1.25 “Contingent Purchase Price” shall mean the contingent payments set forth in
Section 2.5.3.

 

1.26 “control” (including with correlative meaning, controlled by and under
common control with) shall mean, as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

1.27 “Credit Card Portfolio Assets” means all of Sellers’ right, title and
interest as of the Closing in and to: (A) all of its credit card accounts; (B)
all of its credit card Receivables; (C) all of its outstanding credit cards; and
(D) all credit card account related information that Seller possesses.

 

1.28 “Due Diligence Review” shall have the meaning set forth in Section 5.1.

 

2



--------------------------------------------------------------------------------

1.29 “Employment Agreement” or “Employment Agreements” shall have the meaning
set forth in Section 8.4.

 

1.30 “End Date” shall have the meaning set forth in Section 11.13(c).

 

1.31 “Equipment” shall have the meaning set forth in Section 2.1(b).

 

1.32 “ERISA” shall have the meaning set forth in Section 3.18.

 

1.33 “Excluded Assets” shall have the meaning set forth in Section 2.2.

 

1.34 “Excluded Obligations” shall have the meaning set forth in Section 7.15.

 

1.35 “Existing Stores” shall mean the 22 existing Rochester Clothing stores at
the locations and as listed on Schedule 1.35 hereto.

 

1.36 “Final Annual Calculation” shall have the meaning set forth in Section
2.5.3(g).

 

1.37 “Final Statement” shall have the meaning set forth in Section 10.1(b).

 

1.38 “GAAP” shall mean United States generally accepted accounting principles.

 

1.39 “Governmental Agency” shall mean any federal, state, county, local or
foreign governmental or regulatory body.

 

1.40 “Intellectual Property” shall mean Seller’s:

 

(a) patents, patent applications, patent disclosures and all related
continuation, continuation-in-part, divisional, reissue, reexamination, utility
model, certificate of invention and design patents, patent applications,
registrations and applications for registrations;

 

(b) trademarks, service marks, trade dress, Internet domain names, logos, trade
names and corporate names and registrations and applications for registration
thereof, including, without limitation, all of its right, title and interest in
and to the Tradenames;

 

(c) copyrights and registrations and applications for registration thereof;

 

(d) computer software, data and documentation;

 

(e) inventions, trade secrets and confidential business information, whether
patentable or nonpatentable and whether or not reduced to practice, know-how,
manufacturing and product processes and techniques, research and development
information, copyrightable works, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information;

 

(f) other proprietary rights relating to any of the foregoing (including
remedies against infringements thereof and rights of protection of interest
therein under the laws of all jurisdictions); and

 

3



--------------------------------------------------------------------------------

(g) copies and tangible embodiments thereof.

 

1.41 “Inventory” shall have the meaning set forth in Section 2.1(f).

 

1.42 “Law” shall mean any federal, state, county, local and foreign law,
ordinance, regulation, order, judgment, injunction, award or decree.

 

1.43 “Leased Real Estate” shall have the meaning set forth in Section 2.1(a).

 

1.44 “Leasehold Interests” shall have the meaning set forth in Section 2.1(a).

 

1.45 “Leases” shall mean those certain leases of real property described on
Schedule 1.45 by and between Seller, as tenant, and the landlords noted thereon,
relating to Seller’s corporate offices located in San Francisco and Alpharetta,
Georgia and the Existing Stores, and “Lease” shall mean any one of the Leases.

 

1.46 “Lessor Consents” shall have the meaning set forth in Section 2.6.3.

 

1.47 “Liens” shall mean any lien, charge, mortgage, pledge, security interest,
assignment, preference, priority, charge or other encumbrance of any nature,
whether voluntary or involuntary.

 

1.48 “Merchandising and Administrative Services Agreement” shall mean an
agreement in the form separately initialed by the parties simultaneously
herewith pursuant to which Buyer may provide services to one or more of the
Existing Stores pursuant the terms of Section 2.6 hereof.

 

1.49 “Material Adverse Change” shall have the meaning set forth in Section 3.7.

 

1.50 “Material Adverse Effect” shall mean an effect, whether or not covered by
insurance, that is or will be materially adverse to the business, operations,
property, prospects, condition (financial or otherwise), assets or liabilities
of Seller.

 

1.51 “Material Agreements” shall have the meaning set forth in Section 3.13.

 

1.52 “Permit” shall mean any license, permit, order and approval of any federal,
state, county, local or foreign governmental or regulatory body relating to or
used or useful in connection with the Business.

 

1.53 “Permitted Liens” shall have the meaning set forth in Section 3.5.

 

1.54 “Person” shall mean any natural person, firm, partnership, association,
corporation, company, limited liability company, trust, public body or
government or other entity.

 

1.55 “Principal Shareholders” shall have the meaning set forth in the Recitals.

 

1.56 “Purchase Agreement” shall have the meaning set forth in the Recitals.

 

4



--------------------------------------------------------------------------------

1.57 “Purchase Orders” shall have the meaning set forth in Section 2.1(g).

 

1.58 “Purchase Price” shall have the meaning set forth in Section 2.5.

 

1.59 “Purchased Assets” shall have the meaning set forth in Section 2.1.

 

1.60 “Real Estate Agreements” shall have the meaning set forth in Section
2.1(i).

 

1.61 “Receivables” shall have the meaning set forth in Section 2.1(e).

 

1.62 “Related Agreements” means the Employment Agreements and any other
agreements contemplated by this Purchase Agreement to be signed at or before the
Closing.

 

1.63 “Repaid Indebtedness” shall have the meaning set forth in Section 2.5.2.

 

1.64 “Tangible Assets” shall mean the Purchased Assets consisting of tangible
assets.

 

1.65 “Tax” or “Taxes” shall mean all federal, state, county, local, foreign and
other taxes, including income taxes, estimated taxes, excise taxes, sales taxes,
use taxes, gross receipts taxes, franchise taxes, employment and payroll related
taxes, unemployment taxes, property taxes and import duties, whether or not
measured in whole or in part by net income and including deficiencies or other
additions to tax, interest and penalties with respect thereto.

 

1.66 “Seller” shall have the meaning set forth in the Recitals.

 

1.67 “Seller Claim Amount” shall have the meaning set forth in Section 7.11.

 

1.68 “Seller Group” shall have the meaning set forth in Section 7.8.

 

1.69 “Seller Third Party Action” shall have the meaning set forth in Section
7.14.

 

1.70 “Seller Working Capital” shall mean that portion of the Purchased Assets
comprised of the sum of cash, accounts receivable (net of allowance for doubtful
and/or uncollectible accounts), Inventory (net of reserves), pre-paid expenses
and other current assets of Seller, minus the sum of accounts payable, accrued
expenses and other current liabilities, in each case as determined in accordance
with GAAP as applied on an accrual basis, and using methodologies consistent
with those used to prepare Buyer’s audited financial statements provided,
however, that the Repaid Indebtedness and shareholder distributions to cover
federal and state income Taxes with respect to the corporate taxable income of
Seller prior to Closing shall be excluded from the calculation of Seller Working
Capital.

 

1.71 “Special Closing Conditions” shall have the meaning set forth in Section
2.6.4.

 

1.72 “Special Closing Notice” shall have the meaning set forth in Section 2.6.4.

 

1.73 “Subsidiary” shall mean any corporation, partnership, trust, limited
liability company or other non-corporate business enterprise in which the Seller
(or another Subsidiary) holds stock or other ownership interests representing
(a) more than 50% of the voting power of

 

5



--------------------------------------------------------------------------------

all outstanding stock or ownership interests of such entity or (b) the right to
receive more than 50% of the net assets of such entity available for
distribution to the holders of outstanding stock or ownership interests upon a
liquidation or dissolution of such entity.

 

1.74 “Tradenames” shall have the meaning set forth in the Recitals.

 

1.75 “Unaudited Balance Sheet” means the balance sheet of the Seller as of June
30, 2004 included within the Unaudited Financial Statements.

 

1.76 “Unaudited Financial Statements” means the unaudited financial statements
of the Seller as of June 30, 2004, a copy of which will be deemed annexed hereto
as Schedule 1.76 once the same have been delivered to the Buyer pursuant to the
terms of Section 3.6.

 

1.77 “Warranties” shall have the meaning set forth in Section 2.1(c).

 

1.78 “Working Capital Shortfall” shall have the meaning set forth in Section
10.1(c).

 

1.79 “2006 Gross Margin” shall have the meaning set forth in Section 2.5.3(b).

 

1.80 “2006 Gross Profit” shall have the meaning set forth in Section 2.5.3(b).

 

1.81 “2007 Gross Margin” shall have the meaning set forth in Section 2.5.3(c).

 

1.82 “2007 Gross Profit” shall have the meaning set forth in Section 2.5.3(c).

 

1.83 “2008 Gross Margin” shall have the meaning set forth in Section 2.5.3(d).

 

1.84 “2008 Gross Profit” shall have the meaning set forth in Section 2.5.3(d).

 

ARTICLE 2 - PURCHASE AND SALE OF ASSETS.

 

2.1 PURCHASE AND SALE. Upon and subject to the terms and conditions hereof, at
the Closing, Seller shall sell, transfer and assign to Buyer, and Buyer shall
purchase and acquire from Seller, all right, title and interest of Seller in and
to all of the tangible and intangible assets of Seller of any kind or nature
other than the Excluded Assets (the “Purchased Assets”), in each case free and
clear of all Liens whatsoever, including, without limitation:

 

(a) The leasehold and subleasehold interests of the Seller in all real property
listed on Schedule 2.1(a) hereto (collectively, “Leased Real Estate”), together
with all interests of Seller in the buildings, structures, installations,
fixtures, trade fixtures and other improvements situated thereon and all
easements, rights of way and other rights, interests, and appurtenances of
Seller therein or thereunto pertaining (collectively with the Leased Real
Estate, the “Leasehold Interests”).

 

(b) The machinery, equipment, furniture, tools, computer hardware and network
infrastructure and spare parts and other tangible assets of the Seller as of the
Closing exclusive of Inventory and the motor vehicles owned by Seller
(collectively, “Equipment”).

 

6



--------------------------------------------------------------------------------

(c) All warranties or guarantees by any manufacturer, supplier or other vendor
to the extent solely related to any of the Purchased Assets (“Warranties”).

 

(d) The Credit Card Portfolio Assets.

 

(e) All unpaid accounts, notes and other miscellaneous receivables in favor of
Seller with respect to the Business (including the credit card receivables),
together with all collateral security therefor (“Receivables”).

 

(f) The inventory of goods and materials, packaging materials and supplies of
the Seller as of the Closing wherever located (collectively, the “Inventory”).

 

(g) All purchase orders issued by the Company in the ordinary course (“Purchase
Orders”).

 

(h) All contracts, guarantees, leases, licenses (including those relating to
concessions or licensed departments), commitments and other agreements related
to the Business (exclusive of Real Estate Agreements), including, without
limitation, the Material Agreements.

 

(i) All reciprocal easement and operating agreements, agreements supplemental
thereto, easements, Seller’s interests as landlord and/or tenant under the
Leases and any purchase and lease termination options, rights of first refusal
or first offer, subordination, non-disturbance and attornment agreements, and
other agreements that run with the land (collectively, “Real Estate
Agreements”).

 

(j) The Intellectual Property and all goodwill associated therewith.

 

(k) The franchises, approvals, permits, licenses, orders, registrations,
certificates, variances and similar rights obtained from governments and
governmental agencies of the Seller.

 

(l) All existing written or computer stored information regarding customers of
the Business.

 

(m) All material sales records, accounting records, purchase records, supplier
lists, advertising and promotional materials, production records and other
records; real estate and engineering data, blueprints and other property
records; the material records regarding the Occupational Safety and Health Act
and other governmental examinations and clearances related to the Business;
personnel, benefits and payroll records, to the extent permitted by law; and all
other material books and records primarily related to the Business,
(collectively, “Books and Records”); provided that Seller shall maintain custody
of the Books and Records and shall provide Buyer with access thereto for any
legitimate business purpose.

 

(n) All cash and cash equivalents of the Seller including cash in transit and
“Register cash” in an amount as is necessary to open the stores of the Business
on the day after the Closing Date, determined by reference to the historical
practices of the Business.

 

(o) All rights of Seller under any refunds, deposits (other than customer
deposits), security deposits, claims, causes of action, rights of set off and
rights of recoupment, in each case to the extent not included on the Unaudited
Balance Sheet as an asset.

 

(p) The computer software (including intellectual property rights related
thereto) listed on Schedule 2.1(p) hereto, and all telephone numbers, domain
names and URL addresses related to the Business or the Purchased Assets,
including those listed on Schedule 2.1(p).

 

7



--------------------------------------------------------------------------------

(q) All prepaid expenses and goodwill.

 

(r) All other assets (other than Excluded Assets) of the nature of the assets
reflected on the Unaudited Balance Sheet.

 

Seller agrees that it will, forthwith after receipt, transfer and deliver to
Buyer any cash or property that Seller may receive in respect of any of the
Purchased Assets and any mail or other documents received by Seller relating to
any of the Purchased Assets transferred to Buyer hereunder, such property, mail
and documents to be delivered in the form and condition in which received,
except for the opening of any envelope or package, and the endorsement of any
instrument for collection, if required.

 

2.2 EXCLUDED ASSETS. The assets excluded from the Purchased Assets and not being
sold, assigned or otherwise transferred to Buyer are those listed on Schedule
2.2 (collectively, the “Excluded Assets”).

 

2.3 ASSUMPTION OF LIABILITIES. From and after the Closing Date, Buyer shall
assume and perform the following:

 

(a) All accounts payable, accrued expenses and other obligations for which the
Seller is responsible as of the Closing Date, to the extent the same were
incurred in the ordinary course of the Seller’s Business prior to the Closing
Date;

 

(b) Seller’s actual future lease costs for its closed Denver, Colorado store and
deferred lease costs in connection therewith to the extent of the accrual for
same on the books of the Seller as of the Closing Date; and

 

(c) Seller’s obligations that accrue on or after the Closing Date under the
Material Agreements and the Real Estate Agreements (whether or not the Lessor
has consented to the assignment thereof to Buyer).

 

(d) Except for the liabilities described in Sections 2.3(a), (b) and (c) (the
“Assumed Liabilities”), Buyer assumes no obligations or liabilities of Seller in
connection with the transactions contemplated by this Purchase Agreement.
Without limiting the generality of the foregoing, Seller shall be solely
responsible for payment promptly when due of all amounts at any time owing by
Seller with respect to the Business of Seller, both before and after the
Closing, whether accrued or contingent, known or unknown, other than the Assumed
Liabilities, including, without limitation, liabilities arising out of the
provision by Seller of goods or services prior to the Closing, obligations for
any of Seller’s Taxes. Seller agrees that it will, forthwith after receipt,
transfer and deliver to Buyer any mail or other documents received by Seller
relating to any of the Assumed Liabilities transferred to Buyer hereunder, such
mail and documents to be delivered in the form and condition in which received,
except for the opening of any envelope or package.

 

2.4 INSTRUMENTS OF TRANSFER. The transfer of the Purchased Assets to be
transferred to Buyer at the Closing shall be effected by bills of sale, deeds,
assignments and such

 

8



--------------------------------------------------------------------------------

other instruments of transfer as shall transfer to Buyer full title to the
Purchased Assets free and clear of all Liens whatsoever (except for Permitted
Liens), all of which documents shall contain appropriate and customary
warranties and covenants of title consistent herewith and shall be in form and
substance reasonably acceptable to Buyer and its counsel.

 

2.5 PURCHASE PRICE. In consideration of the transfer of the Purchased Assets to
Buyer hereunder, Buyer shall pay to Seller a purchase price (the “Purchase
Price”) which will consist of the Cash Purchase Price, the Contingent Purchase
Price and the Repaid Indebtedness.

 

2.5.1 CASH PURCHASE PRICE. The Cash Purchase Price will consist of $15,000,000
in cash (the “Cash Purchase Price”). At the Closing, Buyer shall deliver the
Cash Purchase Price to Seller by wire transfer of immediately available funds.

 

2.5.2 REPAYMENT OF INDEBTEDNESS. At the Closing, in addition to the Cash
Purchase Price, Buyer shall pay to Seller an amount not to exceed $3,800,000
(plus accrued interest) for application to its existing indebtedness to Comerica
Bank, N.A. and an amount not to exceed $1,543,103 (plus accrued interest) for
application to its existing subordinated indebtedness to Moskovitz Properties
Limited Partnership, Janet Hastings and Myron Moskovitz as noted on Schedule
2.5.2 (collectively, the “Repaid Indebtedness”). Such repayments shall be made
by wire transfer of immediately available funds to an account of the applicable
payee designated by Seller.

 

2.5.3 CONTINGENT PURCHASE PRICE.

 

(a) Upon delivery to the Buyer of the Base Financial Statements, the parties
shall calculate as a dollar amount the difference between the gross revenues and
the cost of goods sold of the Seller for its fiscal year ending June 30, 2004
(the “Base Year Gross Profit”) and the percentage of total revenues of the
Seller for such fiscal year represented by the Base Year Gross Profit (the “Base
Year Gross Margin”).

 

(b) Within 90 days after January 31, 2006, the Buyer shall calculate the
difference between the gross revenues and the cost of goods sold of the Buyer’s
Rochester Clothing Division for its 2006 fiscal year (the “2006 Gross Profit”)
and the percentage of total revenues of the Buyer’s Rochester Clothing Division
for such fiscal year represented by the 2006 Gross Profit (the “2006 Gross
Margin”). Seller shall be entitled to an earn-out payment in an amount equal to
60% of the amount by which the 2006 Gross Profit exceeds the Base Year Gross
Profit up to a maximum earn-out payment of $1,333,333 with respect to such
period; provided, however, that no earn-out payment shall be due in the event
that the 2006 Gross Margin is less than the difference between (i) the Base Year
Gross Margin less (ii) 2.0%.

 

(c) Within 90 days after January 31, 2007, the Buyer shall calculate the
difference between the gross revenues and the cost of goods sold of the Buyer’s
Rochester Clothing Division for its 2007 fiscal year (the “2007 Gross Profit”)
and the percentage of total revenues of the Buyer’s Rochester Clothing Division
for such fiscal year represented by the 2007 Gross Profit (the “2007 Gross
Margin”). Seller shall be entitled to an earn-out payment in an amount equal to
60% of the amount by which the sum of the 2006 Gross Profit and the 2007 Gross
Profit exceeds the sum of (A)(i) the Base Year Gross Profit, times (ii) two (2),
plus (B)

 

9



--------------------------------------------------------------------------------

$1,500,000, which 2007 contingent payment is being reduced by the amount of any
earn-out payment made with respect to the 2006 fiscal year and up to a maximum
earn-out payment of $2,666,667 for the 2006 and 2007 fiscal years; provided,
however, that no earn-out payment shall be due with respect to the 2007 fiscal
year in the event that the average of the 2006 Gross Margin and the 2007 Gross
Margin is less than the difference between (i) the Base Year Gross Margin less
(ii) 2.0%.

 

(d) Within 90 days after January 31, 2008, the Buyer shall calculate the
difference between the gross revenues and the cost of goods sold of the Buyer’s
Rochester Clothing Division for its 2008 fiscal year (the “2008 Gross Profit”)
and the percentage of total revenues of the Buyer’s Rochester Clothing Division
for such fiscal year represented by the 2008 Gross Profit (the “2008 Gross
Margin”). Seller shall be entitled to an earn-out payment in an amount equal to
60% of the amount by which the sum of the 2006 Gross Profit, the 2007 Gross
Profit and the 2008 Gross profit exceeds the sum of (A)(i) the Base Year Gross
Profit, times (ii) three (3), plus (B) $3,000,000, which 2008 contingent payment
is being reduced by the total amount of any earn-out payments made with respect
to the 2006 fiscal year and the 2007 fiscal year and up to a maximum earn-out
payment of $4,000,000 for the 2006, 2007 and 2008 fiscal years; provided,
however, that no earn-out payment shall be due with respect to the 2008 fiscal
year in the event that the average of the 2006 Gross Margin, the 2007 Gross
Margin and the 2008 Gross Margin is less than the difference between (i) the
Base Year Gross Margin less (ii) 2.0%.

 

(e) In making the foregoing calculations, the following principles shall apply:
(i) cost of goods sold shall be calculated to include as an expense any license
fee or royalty cost attributable to the George Foreman clothing line; and (ii)
gross margin shall otherwise be calculated in accordance with GAAP consistent
with the principles utilized by Seller prior to Closing.

 

(f) In the event that for any reason one or more of the Existing Stores is not
transferred to Buyer at Closing, and Buyer nevertheless determines in its sole
discretion, to go forward with the Closing, and the transfer of such Existing
Store(s) is not secured on or before the commencement of the Buyer’s fiscal year
commencing February 1, 2005, the parties shall reduce the Base Year Gross Margin
and Base Year Gross Profit by the amounts attributable to such Existing Stores
and the revenues and cost of goods sold attributable to such Existing Stores
shall not thereafter be utilized in calculating Buyer’s gross margin or gross
profit regardless of whether such Existing Stores are ever transferred to the
Buyer.

 

(g) Within 30 days after the end of each month during each fiscal year
referenced above, Buyer shall deliver to Seller its calculation of gross profit
and gross margin for such month and year-to-date and within ninety days after
the end of each such fiscal year its detailed calculation thereof for such
fiscal year (an “Annual Calculation”), which reflects gross sales, returns and
allowances, net sales, the method of determining cost of goods sold, including
beginning and ending inventory balances, purchases and discounts and, as to
George Foreman merchandise, a detailed computation of any royalties, and will
provide Seller with access to and the opportunity to make copies of all books
and supporting records (including privileged federal and state sales and income
tax returns) on which such calculation was based within 15 days after Seller’s
request. Within 30 days after Seller’s receipt of an Annual Calculation, Seller
shall notify Buyer whether it accepts or disputes the accuracy thereof. If
Seller accepts such Annual

 

10



--------------------------------------------------------------------------------

Calculation or fails to notify Buyer of any dispute with respect thereto within
the 30 day period, such Annual Calculation shall be deemed to be final,
conclusive and binding on Seller and Buyer for the applicable period (a “Final
Annual Calculation”). If Seller disputes the accuracy of any Annual Calculation,
Seller shall in such notice set forth in reasonable detail those items that
Seller believes are not fairly presented and the reasons for its opinion. The
parties shall then meet and in good faith use their best efforts to try to
resolve their disagreements over the disputed items. If the parties resolve
their disagreements over the disputed items in accordance with the foregoing
procedure, the Buyer’s Annual Calculation, with those modifications to which the
parties shall have agreed, shall be deemed to be the Final Annual Calculation.
If the parties have not resolved their disagreements over the disputed items on
any Annual Calculation within 15 days after Seller’s notice of dispute, the
parties, including any assignee of Buyer, shall irrevocably and forthwith submit
such dispute to arbitration for all purposes according to the Commercial Rules
of the American Arbitration Association for final determination, which
arbitration shall be conducted by a partner associated with an independent
accounting firm located in San Francisco, California (“Accounting Arbitrator”)
mutually agreed to by Seller and Buyer or selected as hereinafter provided,
which arbitrator shall make a binding determination of those disputed items in
accordance with this Purchase Agreement as between Seller and Buyer and Buyer’s
assignee. Such arbitration shall be conducted in San Francisco, California. In
the event that the parties fail to agree upon the Accounting Arbitrator, either
party may petition the American Arbitration Association in San Francisco,
California to select the Accounting Arbitrator. The Accounting Arbitrator will
have 30 days from the date of referral (or such additional time as the
Accounting Arbitrator may require or to allow the parties to conduct discovery,
which discovery the parties expressly agree is provided for in such arbitration
proceedings) to render a decision with respect to the disputed items concerning
any Annual Calculation, which decision shall be final and binding upon Seller,
Buyer and any assignee of Buyer (each of whom irrevocably agrees to be bound by
such arbitration) on a joint and several basis. Judgment on any such award or
decision may be entered in and enforced by any court of competent jurisdiction.
The Annual Calculation, with any modifications determined by the Accounting
Arbitrator, shall be deemed to be the Final Annual Calculation. The fees and
expenses of the Accounting Arbitrator engaged pursuant to this Section 2.5.3
shall be borne 50% by Seller and 50% by Buyer. If any Final Annual Calculation
indicates that Seller is due any payment of any Contingent Purchase Price, then
Buyer shall deliver such Contingent Purchase Price to Seller in cash not later
than ten (10) business days after the date of completion of the Final Annual
Calculation, together with interest on the unpaid amount at the prime rate of
Bank of America from time to time in effect. No change to the Buyer’s fiscal
year will negatively impact Seller’s rights hereunder.

 

(h) During the fiscal periods for which the Seller may be entitled to an
earn-out pursuant to the foregoing, Buyer will use commercially reasonable
efforts in good faith to maximize the gross margin, gross profit and net income
attributable to its Rochester Clothing Division. Catalog management and
personnel decisions are to be made during the period prior to January 31, 2008
with the mutual consent of Buyer and Seller.

 

(i) The Rochester Clothing Division includes all Existing Stores, locations
under Real Estate Agreements as to which a Merchandising and Administrative
Services Agreement is in effect (whether or not the Lessor has consented to the
assignment thereof to Buyer), catalogue and internet sales and all of the new
locations operated under the Tradenames Buyer shall open prior to January 31,
2008.

 

11



--------------------------------------------------------------------------------

2.6 CONSENT OF THIRD PARTIES.

 

2.6.1 OBTAINING CONSENTS. Immediately upon the execution hereof, Seller shall
use all reasonable efforts to obtain all consents and approvals required to be
obtained from any third party in connection with the transactions contemplated
hereby without condition or if with conditions such conditions being
satisfactory to Buyer and such other waiver, approval, consent or amendment
Buyer may require and without any adverse economic impact or burden to which
Buyer in its discretion may object from that previously experienced by Seller
(collectively, “Consents”). Buyer shall use all reasonable effort to cooperate
with Seller in such endeavor. This Purchase Agreement does not constitute an
agreement to assign or transfer any governmental approval, instrument, contract,
Lease, permit or other agreement or arrangement or any claim, right or benefit
arising thereunder or resulting therefrom if an assignment or transfer or an
attempt to make such an assignment or transfer without the consent of a third
party would constitute a breach or violation thereof or affect adversely the
rights of the Buyer or Seller thereunder.

 

2.6.2 ALTERNATIVE ARRANGEMENTS. In the event any such consent or approval is not
obtained on or prior to the Closing Date, Seller shall continue to use all
reasonable efforts to obtain any such approval or consent after the Closing Date
until such time as such consent or approval has been obtained, and Seller will
cooperate with the Buyer in any lawful and economically feasible arrangement to
provide that the Buyer shall receive the interest of Seller, as the case may be,
in the benefits under any such instrument, contract, lease or permit or other
agreement or arrangement, including performance by Seller, as the case may be,
as agent, if economically feasible, provided that the Buyer shall undertake to
pay or satisfy the corresponding liabilities for the enjoyment of such benefit
to the extent the Buyer would have been responsible therefor hereunder if such
consent or approval had been obtained. In furtherance of the foregoing, Buyer
and Seller agree, at the request of Buyer in its sole discretion, to enter into
a Merchandising and Administrative Services Agreement with respect to any
Existing Store for which such consent is not obtained at or prior to the
Closing.

 

2.6.3 EXTENSIONS OF CLOSING DATE. In the event that, on or prior to the original
Closing Date, one or more Consents of Lessors under the Leases (the “Lessor
Consents”) has not been obtained, either Seller or Buyer shall have the
unilateral right, by notice to the other, to extend the Closing Date to November
30, 2004 whereupon November 30, 2004 shall be deemed to have been substituted
for October 31, 2004 in Section 2.8 of this Purchase Agreement. In the event
that, on or prior to the such extended Closing Date, one or more of the Lessor
Consents has not been obtained, either Seller or Buyer shall have the unilateral
right, by notice to the other, to extend the Closing Date to December 31, 2004
whereupon December 31, 2004 shall be deemed to have been substituted for
November 30, 2004 in Section 2.8 of this Purchase Agreement.

 

2.6.4 SPECIAL CLOSING NOTICE. In the event that neither party has elected to
extend the Closing Date or the Closing Date has been extended and no further
extensions are available, either party may elect to terminate this Purchase
Agreement on the

 

12



--------------------------------------------------------------------------------

Closing Date pursuant to Section 11.13(c) thereof unless on or prior to the
Closing Date (as the same may be extended pursuant to the terms hereof) Buyer
has notified Seller that it wishes to proceed with the Closing under the terms
of the “Special Closing Conditions” set forth below (the “Special Closing
Notice”). Buyer may elect to give such notice at any time and in the event that
Buyer has given such notice no further extensions of the Closing Date shall be
available for either party.

 

2.6.5 SPECIAL CLOSING CONDITIONS. In the event that the Buyer timely gives the
Seller the Special Closing Notice, the Closing shall proceed on the then current
Closing Date notwithstanding the fact that not all of the Lessor Consents have
been obtained subject to the following conditions:

 

(a) Buyer shall notify Seller in the Special Closing Notice of any Lease that
Buyer wishes to be assigned to Buyer at the Closing notwithstanding that no
Lessor Consent has been obtained. Each such Lease shall be assigned to Buyer at
the Closing as a part of the Purchased Assets and Buyer shall assume all of
Seller’s obligations under any such Lease and defend at its cost and indemnify
Seller pursuant to the terms of Sections 7.8 hereof for all liabilities under
any such Lease, including, without limitation, claims that any such Lease has
been assigned to Buyer in violation of the terms thereof (except for claims as
to which Seller is required to indemnify Buyer pursuant to the terms of Section
7.1 hereof with respect to a violation of a representation or warranty
hereunder).

 

(b) At Buyer’s election (given in the Special Closing Notice), Buyer may choose
to delay the assignment of any such Lease until such time as a Lessor Consent
with respect thereto is obtained and instead Buyer and Seller shall enter into a
Merchandising and Administrative Services Agreement with respect to each
Existing Store operated under any such Lease. If Buyer so elects, the Closing
shall proceed, the parties shall continue to use their respective commercially
reasonable best efforts to obtain any such Lessor Consent and the Buyer shall
defend at its cost and indemnify Seller pursuant to the terms of Sections 7.8 of
the Purchase Agreement for all liabilities under any such Lease, including,
without limitation, claims that any such Lease has been assigned to Buyer in
violation of the terms thereof (except for claims as to which Seller is required
to indemnify Buyer pursuant to the terms of Section 7.1 of the Purchase
Agreement with respect to a violation of a representation or warranty under the
Purchase Agreement).

 

(c) If Buyer delivers a Special Closing Notice, Buyer shall either accept the
assignment of each Lease pursuant to the foregoing or enter into a Merchandising
and Administrative Services Agreement with respect thereto.

 

(d) The terms of Seller’s non-competition obligations and non-disclosure and
other obligations under Section 5.5, 5.6, 5.9 and 5.10 hereof and the terms of
the employee’s non-competition obligations under each of the Employment
Agreements shall be deemed not to apply with respect to the operations of any
Existing Store that Buyer is managing pursuant to a Merchandising and
Administrative Services Agreement provided that Seller is in compliance with the
terms of such Merchandising and Administrative Services Agreement.

 

13



--------------------------------------------------------------------------------

2.7 UNACCRUED PENSION LIABILITY. Seller has made Buyer aware of its liability
for a multi-employer defined benefit pension plan previously maintained for its
tailors in San Francisco. Seller has agreed to use all commercially reasonable
efforts to negotiate a final settlement and payment of such liability at or
prior to the Closing for an amount of not greater than $489,000. Buyer has
agreed to reimburse Seller for the cost of such settlement in an amount not to
exceed the lesser of 50% of the amount required to settle such claim or $150,000
in the event that such liability can be finally settled on or prior to the
Closing Date. For the avoidance of doubt, such liability shall in no event be
considered an Assumed Liability.

 

2.8 CLOSING. The closing of the purchase and sale of the Purchased Assets (the
“Closing”) shall be held at 10:00 A.M. at the offices of Greenberg Traurig, LLP
in Palo Alto, California on October 31, 2004 or on such other date as the
parties hereto may mutually agree upon in writing or as the same may be extended
pursuant to the terms hereof (the “Closing Date”).

 

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer that the statements contained in
this Article 3 are true and correct as of the date of this Purchase Agreement
and will be true and correct as of the Closing as though made as of the Closing,
except to the extent such representations and warranties are specifically made
as of a particular date (in which case such representations and warranties will
be true and correct as of such date) and will be true and correct as of the
Closing as though made as of the Closing.

 

The officers of the Seller executing this Purchase Agreement or any certificate
delivered in connection herewith shall not have personal liability for fraud or
the accuracy of such representations except for intentional misrepresentation
with respect to matters of which such officer had knowledge at the time of
executing this Purchase Agreement or any certificate delivered in connection
herewith.

 

3.1 ORGANIZATION, QUALIFICATION AND CORPORATE POWER. Seller is a corporation
duly organized, validly existing and in corporate good standing under the laws
of the State of California. Seller is duly qualified to conduct business and is
in corporate good standing under the laws of each jurisdiction listed in
Schedule 3.1, which jurisdictions constitute the only jurisdictions in which the
nature of the Seller’s businesses or the ownership or leasing of its properties
requires such qualification except where any failure to so qualify will not have
a Material Adverse effect. Seller has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it. Seller has furnished to Buyer complete and
accurate copies of its Articles of Incorporation and by-laws. Seller is not in
default under or in violation of any provision of its Articles of Incorporation
or by-laws.

 

3.2 CAPITALIZATION. Schedule 3.2 sets forth a complete and accurate list, as of
the date of this Purchase Agreement, of (i) all shareholders of Seller,
indicating the number and class or series of shares of capital stock of Seller
held by each shareholder and (for shares other than common stock) the number of
shares of common stock (if any) into which such shares are convertible, (ii) all
outstanding options, warrants or other instruments giving any party the

 

14



--------------------------------------------------------------------------------

right to acquire any of capital stock of Seller, indicating (A) the holder
thereof, (B) the number and class or series of capital stock of Seller subject
thereto and (for shares other than common stock) the number of shares of common
stock (if any) into which such shares are convertible, and (C) the exercise
price, date of grant, vesting schedule and expiration date for each such option,
warrant or other instrument. There are no outstanding agreements or commitments
to which Seller is a party or which are binding upon Seller providing for the
redemption of any of its capital stock.

 

3.3 SUBSIDIARIES AND OTHER AFFILIATES. Seller has no Subsidiaries.

 

3.4 AUTHORITY TO EXECUTE AND PERFORM AGREEMENT; BINDING EFFECT. Seller has full
right, power and authority to enter into this Purchase Agreement and the Related
Agreements to which it is a party and to perform fully its obligations hereunder
and thereunder. The board of directors and the shareholders of the Seller have
approved the Seller’s execution and delivery of this Purchase Agreement and the
transactions contemplated hereby. No other approval by any class or series of
stock or by any other person is required to approve the Seller’s execution and
delivery of this Purchase Agreement and the transactions contemplated hereby.
The execution and delivery of this Purchase Agreement and such Related
Agreements and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action of Seller. This
Purchase Agreement and such Related Agreements have been duly executed and
delivered by Seller, and, assuming due authorization, execution and delivery by
the other parties hereto and thereto, are the legal, valid and binding
obligation of Seller, enforceable against it in accordance with their terms.

 

3.5 TITLE TO PROPERTIES; ABSENCE OF LIENS AND ENCUMBRANCES. Except as set forth
of Schedule 3.5, Seller has the full right to sell, transfer, and assign all of
the Purchased Assets to Buyer, and has good title thereto, free and clear of all
Liens whatsoever, other than current period property taxes and materialmen’s and
repairmen’s Liens arising in the ordinary course of Seller’s business
(collectively, such tax Liens and materialmen’s and repairmen’s Liens being
referred to as “Permitted Liens”). Following the Closing, Buyer will be the
lawful owner of, and have good title to, the Purchased Assets except as to any
Existing Stores as to which a consent to assignment has not been received, free
and clear of any Liens whatsoever other than Permitted Liens. The Purchased
Assets include all of the assets and properties necessary for Buyer to conduct
the Business, substantially as Seller has conducted its business in the past.
None of the Purchased Assets is in the possession, custody or control of any
Person other than Seller.

 

3.6 FINANCIAL STATEMENTS.

 

(a) Seller has delivered to Buyer an audited balance sheet and related
statements of income and cash flow as at the end of and for its fiscal years
ended June 30, 2002 and 2003, that have been audited by Seller’s independent
public accountants.

 

(b) Seller will deliver to Buyer on or before September 30, 2004 an unaudited
balance sheet and related unaudited statements of income and cash flow reviewed
by Stonefield Josephson, Inc. (the “Base Financial Statements”) as at the end of
and for the twelve-month period ended June 30, 2004 (“Balance Sheet Date”).

 

15



--------------------------------------------------------------------------------

(c) To the knowledge of Seller, all of the foregoing Financial Statements have
been (or will be in the case of the Base Financial Statements) prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, fairly present the financial condition, results of operations
and cash flows of Seller as of the respective dates thereof and for the periods
referred to therein and are consistent with the books and records of Seller.

 

(d) All accounting ledgers and other books and records of Seller are and will
continue to be located at the offices of Seller in San Francisco, California,
and present fairly the transactions they purport to represent. There has been no
transaction with respect to the business of Seller which is not fully described
in such ledgers, books and records.

 

3.7 NO MATERIAL ADVERSE CHANGE. Since the Balance Sheet Date, and except as
noted on Schedule 3.7 hereto, there has not been any event that has had a
Material Adverse Effect (a “Material Adverse Change”), and Seller does not know
of any Material Adverse Change that is threatened or reasonably likely to occur.

 

3.8 TAX MATTERS. Except as set forth on Schedule 3.8 hereto, to the knowledge of
Seller, within the times and in the manner prescribed by law, (a) all Tax
returns that were or are required to be filed by Seller have been filed, and all
such filed Tax returns were true, correct and complete; (b) all Taxes that have
become due or assessed from or against Seller have been timely paid in full; (c)
no Tax liens have been filed and no claims are being asserted or, to the
knowledge of Seller, have been threatened with respect to any of such Taxes; (d)
no federal, state, local or foreign audits are presently pending with regard to
any Taxes or Tax returns of Seller; (e) Seller has not executed any waiver of
the statute of limitations on or extending the period for the assessment of
collection of any Tax; and (f) Seller has withheld and collected all amounts
which it has been required by law to withhold or collect as of the Closing Date.

 

3.9 COMPLIANCE WITH LAWS.

 

3.9.1 GENERAL MATTERS. Except as set forth on Schedule 3.9.1 hereto, to the
knowledge of Seller, Seller has complied with all Laws applicable to it or the
Business and with respect to which the failure to comply would or could have a
Material Adverse Effect. Seller has not made any illegal payment to officials or
employees of any Governmental Agency or to any other Person. Except as set forth
on Schedule 3.9.1 hereto, to the knowledge of Seller, Seller has all Permits and
has made all required registrations, notices and filings with any Governmental
Agencies that are material to, or necessary for, the lawful conduct of its
Business. To the knowledge of Seller, all Permits of Seller are set forth on
Schedule 3.9.1 hereto and are in full force and effect, no violations to the
business of Seller have been recorded with respect to any Permit, and no
proceeding is pending or, to the knowledge of Seller, threatened for the
revocation or limitation of any Permit. Seller has no knowledge of any notice by
any Governmental Agency, written or oral, asserting any noncompliance with any
Permit.

 

3.9.2 ENVIRONMENTAL MATTERS. To the Seller’s knowledge, Seller has duly complied
with all Laws relating to the protection of the environment and with respect to
which the failure to comply would or could have a Material Adverse Effect. There
are no past or

 

16



--------------------------------------------------------------------------------

present actions or activities by Seller, or, to the knowledge of Seller, any
circumstances, conditions, events or incidents, including the storage,
treatment, release, emission, discharge, disposal or arrangement for disposal of
any hazardous substances, that is reasonably likely to form the basis of a claim
against Seller or against any Person whose liability for any such claim Seller
has or may have retained either contractually or by operation of law and no such
claim is pending or, to the knowledge of Seller, threatened.

 

3.10 EXECUTION AND PERFORMANCE OF AGREEMENT. Except as set forth on Schedule
3.10 hereto:

 

3.10.1 NO CONFLICT. Except as set forth on Schedule 3.10.1, the execution,
delivery and performance of this Purchase Agreement and the Related Agreements
and the consummation of the transactions contemplated hereby do not, and will
not, violate, conflict with or otherwise result in the material breach or
violation of any of the terms and conditions of, result in the creation of (or
require Seller to create) any Lien on any of the Purchased Assets, or result in
a modification of the effect of or constitute (or with notice, lapse of time or
both constitute) a default under (a) the articles of incorporation or bylaws of
Seller, (b) any material Real Estate Agreement, any Material Agreement or any
instrument, contract or other agreement to which Seller is a party or by or to
which it or he or any of its or his assets or properties (including the
Purchased Assets) is bound or subject, or (c) any statute or any regulation,
order, judgment, injunction, award or decree of any court, arbitrator or
Governmental Agency known to be against or binding upon, or applicable to,
Seller or upon its assets or properties (including the Purchased Assets). Except
as set forth on Schedule 3.10.1, no approval or consent of any Person is needed
in order to transfer any of the Purchased Assets, including any Real Estate
Agreement or Material Agreement, to Buyer at the Closing or to give Buyer the
full benefit of the Purchased Assets after the Closing.

 

3.10.2 REQUIRED FILINGS AND CONSENTS. Seller is not required to submit any
notice, report or other filing with any Governmental Agency in connection with
the execution, delivery and performance of this Purchase Agreement or the
Related Agreements and the consummation of the transactions contemplated hereby
and thereby, except for notices, reports or other filings for which failure to
submit would not or could not reasonably be expected to impair the value to
Buyer of the Purchased Assets. Except as noted on Schedule 3.10.2, no waiver,
consent, approval or authorization of (a) any Governmental Agency or (b) any
party to any agreement to which Seller is a party or by which Seller or any of
its assets or properties (including the Purchased Assets) is bound or affected,
is required to be obtained or made by Seller in connection with the execution,
delivery and performance of this Purchase Agreement or the Related Agreements
and the consummation of the transactions contemplated hereby and thereby.

 

3.11 LITIGATION. Except as noted on Schedule 3.11, Seller has not received
notice of any outstanding order, judgment, injunction, award or damage of any
court, Governmental Agency or arbitration tribunal against or adversely
affecting Seller. Seller is not a party to or, to the knowledge of Seller,
threatened with, any litigation or judicial, administrative, investigative or
arbitration proceeding. Seller does not know of any dispute with any Person that
is reasonably likely to give rise to any such litigation or judicial,
administrative, investigative or arbitration proceeding and there is no fact,
event or circumstance that is reasonably likely to give rise to any such
litigation or judicial, administrative, investigative or arbitration proceeding.

 

17



--------------------------------------------------------------------------------

3.12 EMPLOYMENT MATTERS.

 

3.12.1 GENERAL. Schedule 3.12 hereto sets forth (a) the names, positions and
current compensation rates of all full-time and part-time employees of Seller
and any consultants of Seller and (b) any agreement currently in effect to which
Seller is a party with any current or former member, manager, officer, employee,
consultant or agent. The Seller has not at any time had, nor to the best
knowledge of Seller is there now threatened, any walkout, strike, union
activity, picketing, work stoppage, work slowdown or any other similar
occurrence. Seller has complied with all applicable Laws, rules and regulations
relating to the employment of labor, including those relating to wages, hours
and collective bargaining. Except in the ordinary course of business, Seller has
withheld any amounts required by Law or agreement to be withheld from the wages
or salaries of its employees and it has paid all such amounts to the appropriate
Governmental Agency, insurer or other Person in accordance with such Laws or
agreements. Seller is not liable in any respect for any arrears of wages or
other Taxes or penalties for failure to comply with such Laws or agreements. No
controversies are pending between Seller and any of its employees, and no
controversies have been threatened by any such employee.

 

3.12.2 CONTINUED EMPLOYMENT. Except as noted on Schedule 3.12.2, Seller does not
have any knowledge of any current full-time or part-time senior management
employee of Seller who will refuse to accept an offer from Buyer for employment.

 

3.13 AGREEMENTS. Except as set forth on Schedule 3.13 hereto (the “Material
Agreements”), Seller is not a party to, and it and its assets or properties are
not bound or subject to any:

 

(a) Agreement for the sale by Seller of its products or services under which
Seller has or could have any continuing liability, or obligation to perform
after the Closing, other than catalog orders, special orders, COD’s and
layaways, gift certificates and alterations to be performed in the ordinary
course of business;

 

(b) Agreement, whether a license, royalty agreement or otherwise, relating to
copyrights, know-how, technology, processes, formulae, trade secrets,
confidential or proprietary information or materials, royalties, distribution or
agency arrangements or patents or other similar Agreements;

 

(c) Agreement for the sale of Seller’s assets or properties other than in the
ordinary course of business;

 

(d) Agreement under which Seller agrees to indemnify any party or to share any
Tax liability of any party other than this Purchase Agreement (other than
pursuant to the Real Estate Agreements);

 

(e) Agreement containing covenants of Seller not to compete in any line of
business or with any Person in any geographical area or confidentiality
provisions;

 

18



--------------------------------------------------------------------------------

(f) Agreement to pay commissions, brokerage or finder’s fees;

 

(g) Agreement entered into by Seller with a current shareholder, current
executive officer or current directors of Seller;

 

(h) Collective bargaining or similar agreement;

 

(i) Joint venture agreement or partnership agreement to which Seller is a party
or is otherwise bound; or

 

(j) any other Agreement calling for payments or receipts in excess of $10,000
over any 12-month period, or that has a remaining term in excess of twelve
months and is not terminable at will by Seller on not more than 60 days notice
(in either case whether or not made in the ordinary course of business), or any
other Agreement which a reasonable person would consider is material to the
assets, condition (financial or otherwise), results of operations, business or
prospects of Seller.

 

Copies of each written Agreement identified on Schedule 3.13 or any other
Schedule have been delivered or made available to Buyer, and the terms of each
oral Agreement set forth on Schedule 3.13 have been disclosed thereon. Each
Agreement identified on Schedule 3.13 or any other Schedule is in full force and
effect except as set forth on such Schedule. Seller is not in default under any
Agreement set forth on Schedule 3.13, and to the knowledge of Seller no
condition exists that, with notice or lapse of time or both, would constitute a
default thereunder by Seller (other than defaults that may result from the
consummation of the transactions contemplated by this Purchase Agreement as to
which the Buyer and Seller shall seek consent pursuant to the terms of Section
2.6). To the knowledge of Seller, (i) no Person (other than Seller) that is a
party to any Agreement set forth on Schedule 3.13 or any other Schedule is in
default thereunder and (ii) no condition exists that, with notice or lapse of
time or both, would constitute a default thereunder by such Person (other than
defaults that may result from the consummation of the transactions contemplated
by this Purchase Agreement as to which the Buyer and Seller shall seek consent
pursuant to the terms of Section 2.6).

 

3.14 TANGIBLE ASSETS. Except for normal wear and tear, all of the Tangible
Assets are in reasonable operating condition and repair, and Seller has not
received any notice that it or any of the Tangible Assets is in violation of any
existing Law or any building, zoning, health, safety or other ordinance, code or
regulation. All of the Tangible Assets are located at Seller’s corporate offices
in San Francisco, California and Alpharetta, Georgia or at the Seller’s store
locations.

 

3.15 INTELLECTUAL PROPERTY.

 

(a) The Intellectual Property constitutes all intellectual property rights owned
by or licensed to Seller and material or necessary to the conduct of the
Business as conducted by Seller. Except for Agreements regarding
confidentiality, Seller is not a party to any written or oral agreement whereby
the use of any Intellectual Property is restricted, and Buyer’s use after the
Closing of the Intellectual Property will not cause any violation or
infringement of the rights of others.

 

19



--------------------------------------------------------------------------------

(b) To the knowledge of Seller, the Seller is the sole owner of the Tradenames
and no other party has any right to use the Tradenames for the sale of goods or
the provision of services such as those sold and provided by Seller. The
Intellectual Property included in the Purchased Assets includes all Intellectual
Property rights in and to all material inventions, works of authorship, and
know-how created, invented or authored, as the case may be, by any employee of,
or consultant to, Seller in the course of such employment or consulting
relationship with Seller. Any expenses associated with the transfer of the
Intellectual Property shall be borne by the Buyer.

 

(c) Schedule 3.15(c) lists all (i) software owned or licensed by, or otherwise
used in the business of, Seller other than (x) third party software applications
that are generally available and have an individual acquisition cost of $5,000
or less, or (y) software applications that are used in general infrastructure
and administrative functions that are generally available and have an individual
acquisition cost of $5,000 or less, and (ii) identifies whether each of the
foregoing items of software are owned, licensed, or otherwise used, as the case
may be. Except as set forth on Schedule 3.15(c), none of the Seller-owned
software incorporates, links to or otherwise depends on any freeware, open
source software or publicly available libraries. In addition, no Intellectual
Property that is used or incorporated into Seller-owned software creates, or
purports to create, obligations or immunities with respect to any Intellectual
Property, including but not limited to obligations requiring the disclosure or
distribution of all or a portion of the source code for any Seller-owned
Software.

 

(d) Schedule 3.15(d)(i) identifies each item of Intellectual Property that is
owned by a party other than Seller, and the license or agreement pursuant to
which Seller has acquired the right to use such Intellectual Property (excluding
off the shelf software programs licensed by Seller pursuant to “shrink wrap”
licenses). Schedule 3.15(d)(ii) lists each license or agreement pursuant to
which Seller has licensed, distributed or otherwise granted any rights to any
third party with respect to, any Intellectual Property, specifying the name of
the parties thereto. Each such license is in full force and effect and is
enforceable in accordance with its terms. Seller is in material compliance with,
and have not materially breached any term of any of such licenses and, all other
parties to such licenses are in compliance with, and have not breached any term
of, such licenses. Except as described in Schedule 3.15(d)(iii), Seller has not
agreed to indemnify any person or entity against any infringement, violation or
misappropriation of any Intellectual Property or of any third party intellectual
property right.

 

3.16 LIABILITIES. Except as set forth on Schedule 3.16, Seller has no
liabilities or other obligations of any nature which are required by the basis
of accounting set forth in Section 3.6(b) to be reflected on the balance sheets
referred to in Section 3.6 and which were not reflected on such balance sheets,
except for liabilities and obligations incurred since the Balance Sheet Date in
the ordinary course of business that are not, either in any case or in the
aggregate, material to Seller. Seller has no undisclosed liability that has not
been so reflected for escheat laws or unclaimed property laws with respect to
any of its previously conducted business including with respect to gift
certificates and other similar obligations.

 

3.17 [Intentionally omitted]

 

20



--------------------------------------------------------------------------------

3.18 EMPLOYEE BENEFIT PLANS. Schedule 3.18 hereto sets forth a list of all
pension, profit sharing, retirement, deferred compensation, security purchase,
security option, incentive, bonus, vacation, severance, disability,
hospitalization, medical insurance, life insurance and other employee benefit
plans, programs or arrangements maintained by Seller or under which Seller has
any obligations (other than obligations to make current wage or salary payments
or sales commissions terminable on notice of thirty days or less) in respect of,
or which otherwise cover, any of the current or former members, managers,
officers, employees or consultants of Seller, or their beneficiaries, including
without limitation any such plans, programs or arrangements, whether written or
oral, that Seller may have with its employees created by Seller’s custom and
usage in dealing with its employees (collectively, the “Benefit Plans”). Except
as set forth on Schedule 3.18, Seller has no accrued obligations or liabilities
under any Benefit Plan to any of the current or former members, managers,
officers, employees or consultants of Seller, or their beneficiaries and Seller
has never been obligated to make any contributions to any “multiemployer plan”
within the meaning of Section 3(37) (a) of Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). Except as set forth on Schedule 3.18, Seller
does not currently maintain, and has not in the past five years maintained, an
employee pension benefit plan within the meaning of Section 3(2) of ERISA which
is or was intended to be a duly qualified plan and trust under Sections 401(a)
and 501(a), respectively, of the Code. Seller has delivered or made available to
Buyer copies of all plan texts and any other documents, descriptions or
materials related thereto.

 

3.19 INSURANCE. Schedule 3.19 hereto sets forth (a) a list of all policies or
binders of fire, liability, casualty, product liability, workmen’s compensation,
health, medical, life, group, vehicular or other insurance held by or on behalf
of Seller and its employees, (b) a brief description thereof specifying the
insurer, the policy number or covering note number with respect to hinders, each
pending claim thereunder, the aggregate amounts paid out under each such policy
through the date hereof, the aggregate limit, if any, of the insurer’s liability
thereunder, and the termination date thereof and (c) a list of claims and
notices to the insurer (or its agent) of possible claims existing or made since
2001 through the date of the Closing and a description of the resolution or
current status of any such claims or possible claims. Such policies and binders
are in full force and effect, and the insurance provided by such policies and
binders is reasonable in coverage and amounts for the industry in which Seller
operates. Seller is not in default with respect to any provision contained in
any such policy or binder and has not failed to give any notice or present any
claim under any such policy or binder in due and timely fashion. There are no
outstanding unpaid claims under any such policy or binder nor has Seller
received notice from any of its insurance carriers that any insurance premiums
will be increased in the future or that any insurance coverage listed on
Schedule 3.19 will not be available in the future on substantially the same
terms as now in effect. Seller has not received or given a notice of
cancellation with respect to any such policy or binder. Seller has no knowledge
of any inaccuracy in any application for such policies or binders, any failure
to pay premiums when due, or any similar state of facts that might form the
basis for termination of any such insurance.

 

3.20 POTENTIAL CONFLICTS OF INTEREST. Except as disclosed on Schedule 3.20, to
the best knowledge of Seller, no shareholder of Seller or Affiliate of a
shareholder of Seller (a) owns, directly or indirectly, any interest in
(excepting not more than one percent stock holdings solely for investment
purposes in securities of publicly held and traded companies) or is an officer,
director, employee or consultant of any Person which is a

 

21



--------------------------------------------------------------------------------

competitor, lessor, lessee, sublessor, sublessee, client or supplier of Seller;
(b) owns, directly or indirectly, in whole or in part, any copyright, trademark,
trade name, service mark, franchise, patent, invention, permit, license or trade
secret or confidential information that Seller is using or the use of which is
necessary for the business of Seller; (c) has any cause of action or other claim
whatsoever against Seller, except for claims in the ordinary course of business,
such as for accrued vacation pay, accrued benefits under Benefit Plans, and
similar matters and agreements existing on the date hereof; (d) has made, on
behalf of Seller, any payment to or commitment to pay any commission, fee or
other amount to, or purchase or obtain or otherwise contract to purchase or
obtain any goods or services from, any corporation or other Person of which any
member, manager or officer of Seller, or, to the knowledge of Seller, a relative
of any of the foregoing, is a partner or member; or (e) owes any money to
Seller.

 

3.21 NO BROKER. No broker, finder, agent or intermediary (a “Broker”) has acted
for or on behalf of Seller in connection with this Purchase Agreement, the
Related Agreements or the transactions contemplated hereby and thereby, and no
Broker is entitled to any broker’s, finder’s or similar fee or other commission
in connection therewith based on any agreement, arrangement or understanding
with Seller or any action taken by Seller. Seller has no obligation to pay to
any Broker any broker’s finder’s or similar fee for or in connection with the
providing by Seller of its products and services to clients.

 

3.22 SUPPLIERS. Schedule 3.22 hereto sets forth a list of all vendors or other
suppliers from or through whom Seller has purchased goods (for sale or lease) or
services, each in excess of $100,000 in any of the last three calendar years,
other than utilities, and summarizes all contractual arrangements for continued
supply from each such firm. Except as set forth on Schedule 3.22, Seller has no
currently existing open purchase orders or contracts with vendors or other
suppliers of materials or services in excess of $25,000 individually or $100,000
in the aggregate.

 

3.23 ACCOUNTS RECEIVABLE. Schedule 3.23 hereto sets forth the aging of the
Receivables of Seller. The Receivables of Seller have arisen in the ordinary
course of business and are valid and expected to be paid in accordance with
Seller’s normal experience and terms of trade. To the knowledge of Seller,
except as set forth on Schedule 3.23, each Receivable represents the undisputed,
bona fide sale and delivery of goods or services to, or as directed by, the
account debtors set forth on such Schedule. Seller has good title to all of the
Receivables, free and clear of all Liens and other rights and claims of other
Persons, other than the Permitted Liens. To the knowledge of Seller, no
Receivable other than normal course of business conditions is subject to any
defense, counterclaim, set-off, discount, dispute or condition of any nature.

 

3.24 PAYMENTS ON MATERIAL AGREEMENTS. Except in the ordinary course of business,
Seller is current on all of its obligations arising under the Material
Agreements.

 

3.25 ASSUMED LIABILITIES. Seller has delivered to Buyer true and correct copies
of all instruments and other documents which constitute or evidence, in whole or
in part, any of the Assumed Liabilities. None of the Assumed Liabilities and
such instruments or documents has been modified or amended, whether in writing,
by custom or usage or otherwise and all of the Assumed Liabilities and such
instruments and documents are in full force and effect in accordance with their
respective terms.

 

22



--------------------------------------------------------------------------------

3.26 INVESTIGATION OF TAX EFFECTS. Seller acknowledges that it and those Persons
retained by them to advise them with respect to the tax effects of the
transactions contemplated by this Purchase Agreement have fully and
independently examined the tax effects of such transactions as they may relate
to Seller and its shareholders. Seller acknowledges that Buyer has made no
representation or warranty whatsoever with respect to such tax effects.

 

3.27 INVENTORIES. All Inventories are of good, usable and merchantable quality
in all material respects and, except as set forth on Schedule 3.27, do not
include obsolete or non-saleable items. Except as set forth on Schedule 3.27,
(a) all Inventories are of such quality as to meet the quality control standards
of Seller and any applicable governmental quality control standards, (b) all
Inventories that are finished goods are saleable as current inventories at the
current prices thereof in the ordinary course of business, and (c) all
Inventories are recorded on the books of the Business at the lower of cost or
market value (including valuation reserves) determined in accordance with GAAP.
Reserves for Inventories are in accordance with GAAP. To Seller’s knowledge, all
Inventories have been manufactured in accordance with the legal requirements of
all countries having jurisdiction over the manner of manufacture thereof.

 

3.28 REAL ESTATE. Seller owns fee simple title to no real property. The Leases
constitute all agreements pursuant to which the Seller occupies real property.
Except as noted on Schedule 3.28, each Lease is in full force and effect and to
Seller’s knowledge neither Seller nor any lessor or sublessor thereunder is in
default of any terms thereof or will be in default thereunder or will be
required to make any payment as a result of the consummation of the transactions
contemplated hereby. The assignment to the Buyer of the rights of the Seller
under any such Lease or the notice to any lessor or sublessor thereunder of the
proposed assignment thereof will not result in any alteration of the terms of
any such Lease from the terms and conditions prevailing prior to the Closing.

 

3.29 FULL DISCLOSURE. Neither this Purchase Agreement, the Related Agreements,
nor any written statement, report or other document furnished or to be furnished
by Seller pursuant to this Purchase Agreement or the Related Agreements
contains, or will contain, any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not false or misleading.

 

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF BUYER.

 

Buyer hereby represent and warrant to Seller that the statements contained in
this Article 4 are true and correct as of the date of this Purchase Agreement
and will be true and correct as of the Closing as though made as of the Closing,
except to the extent such representations and warranties are specifically made
as of a particular date (in which case such representations and warranties will
be true and correct as of such date):

 

4.1 DUE INCORPORATION. Buyer is a corporation duly organized and validly
existing as a corporation in good standing under the laws of State of Delaware,
with corporate

 

23



--------------------------------------------------------------------------------

power to own its properties, to lease the properties purported to be leased by
it and to conduct its business as now conducted. Buyer is duly qualified to
transact business and is in good standing in each of the jurisdictions listed on
Schedule 4.1 hereto, which are the only jurisdictions in which the character of
the property owned or held under lease by Buyer or the nature of the business
transacted by it requires such qualification and for which failure to qualify
would or could have a material adverse effect on the business, operations,
property, prospects, condition (financial or otherwise), assets or liabilities
of Buyer. Buyer has made all filings with the Securities Exchange Commission as
required by law which fully disclose all material information. Buyer shall
provide Seller with copies of all such filings between the date hereof and
thirty days after the Closing.

 

4.2 EXECUTION AND PERFORMANCE OF AGREEMENT.

 

4.2.1 AUTHORIZATION AND VALIDITY. Buyer has full right, power and authority to
enter into this Purchase Agreement and the Related Agreements to which it is
party and to perform fully its obligations hereunder and thereunder. The
execution and delivery of this Purchase Agreement and such Related Agreements
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action of Buyer. This Purchase
Agreement and such Related Agreements have been duly executed and delivered by
Buyer and, assuming due authorization, execution and delivery by the other
parties hereto and thereto, are the legal, valid and binding obligation of
Buyer, enforceable against it in accordance with their terms.

 

4.2.2 NO CONFLICT. The execution, delivery and performance of this Purchase
Agreement and the Related Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby do not, and
will not, violate, conflict with or otherwise result in the breach or violation
of any of the terms and conditions of, result in the creation of (or require
Buyer to create) any Lien on any of Buyer’s assets, properties or business, or
result in a modification of the effect of or constitute (or with notice, lapse
of time or both constitute) a default under (a) the certificate of incorporation
or the by-laws of Buyer, (b) any instrument, contract or other agreement to
which Buyer is a party or by or to which its assets or properties are bound or
subject, or (c) any statute or any regulation, order, judgment, injunction,
award or decree of any court, arbitrator or governmental or regulatory body
against or binding upon, or applicable to, Buyer’s properties or business.

 

4.2.3 REQUIRED FILINGS AND CONSENTS. Buyer is not required to submit any notice,
report or other filing with any Governmental Agency, in connection with the
execution, delivery and performance of this Purchase Agreement and the Related
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby except for filings that may be required under
applicable federal or state securities laws. No waiver, consent, approval or
authorization of (a) any Governmental Agency or (b) any party to or pursuant to
any Agreement to which Buyer is a party or by which it or any of its property is
bound or affected is required to be obtained or made by Buyer in connection with
the execution, delivery and performance of this Purchase Agreement and the
Related Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby.

 

24



--------------------------------------------------------------------------------

4.3 NO BROKER. No Broker has acted for or on behalf of Buyer in connection with
this Purchase Agreement, the Related Agreements or the transactions contemplated
hereby and thereby, and no Broker is entitled to any broker’s, finder’s or
similar fee or other commission in connection therewith based on any agreement,
arrangement or understanding with Buyer or any action taken by Buyer. Buyer has
no obligation to pay to any Broker any broker’s finder’s or similar fee for or
in connection with the providing by Buyer of its products and services to
clients.

 

4.4 BANK FINANCING COMMITMENT. Buyer has received a written term sheet from its
principal lender to provide the financing necessary for Buyer to secure
sufficient funds to consummate the transactions contemplated by this Agreement
and has provided Seller with a copy thereof. Buyer shall provide Seller with a
comparable current bank financing term sheet within 20 calendar days after the
date hereof.

 

ARTICLE 5 - COVENANTS OF SELLER AND THE STOCKHOLDERS.

 

5.1 ACCESS TO INFORMATION. Seller acknowledges that after the date hereof Buyer
will be conducting a comprehensive due diligence review of the Seller, its
assets, liabilities and operations, including, without limitation, a financial,
legal, commercial, tax, insurance, lease and environmental review (which review
shall also include the right to conduct a physical count of the Inventory) (the
“Due Diligence Review”). Seller shall give Buyer and its representatives, as
well as representatives of the Buyer’s lenders, access at all reasonable times
to the facilities, properties, books, financial statements, records, managers,
officers, employees and agents of Seller and shall permit Buyer and such
representatives to confirm with suppliers the title to any Purchased Assets in
such suppliers’ possession. Without limiting the generality of the foregoing,
Seller acknowledges that Buyer may be required to provide audited and unaudited
historical and pro forma financial information of Seller in order to comply with
federal securities laws, and Seller agrees that it will cooperate, and will
cause its accountants and other representatives to cooperate, with Buyer and its
representatives, at Buyer’s expense, to enable them to obtain, prepare and
disclose such financial information in a timely manner.

 

5.2 COVENANT OF FURTHER ASSURANCES. Seller shall use its reasonable best efforts
to satisfy or cause to be satisfied all the closing conditions that are set
forth in Article 8 hereof, and Seller shall use its reasonable best efforts to
cause the transactions contemplated hereby to be consummated. Seller shall use
all reasonable best efforts to comply promptly with all legal requirements that
may be imposed on them with respect to the consummation of the transactions
contemplated hereby and to obtain any consent, authorization, order or approval
of, or any exemption by, and to make any registration, declaration or filing
with, any Governmental Agency or other third party (including, without
limitation, landlords), required to be obtained or made by any of them in
connection with the taking of any action contemplated hereby. In addition,
Seller and the Stockholders shall, from time to time after the Closing, execute,
acknowledge, seal and deliver all such instruments and documents, and do all
such further things, as Buyer may request to perfect the transfer and delivery
to Buyer of any and all of the Purchased Assets or to transfer to or otherwise
obtain for Buyer any consent, license, permit, registration or approval
necessary or desirable to accomplish the purchase of the Purchased Assets or the
assumption of the Assumed Liabilities or to enable Buyer fully and without
restriction to carry on the Business.

 

25



--------------------------------------------------------------------------------

5.3 PAYMENT OF TAXES. Seller or the Stockholders shall pay, promptly and when
due, whether at the original time fixed therefor or pursuant to any extension of
time to pay, any and all Taxes, fees and other charges which shall become due or
shall have accrued on account of the operation and conduct of Seller’s business
on or before the Closing or on account of any of the transactions contemplated
by this Purchase Agreement; provided, however, that Seller and the Stockholders
shall not be required to pay any such Tax, fee or charge if they are contesting
the validity or amount thereof through proper proceedings, in good faith and
with reasonable diligence if such contest does not, and will not, cause Buyer to
be subject to any fine, penalty or other payment. Seller or the Stockholders
shall file within the times and in the manner prescribed by law all Tax returns
that are required to be filed with respect to Seller. Any sales tax resulting
from Buyer’s purchase of the Tangible Assets from Seller hereunder shall be paid
promptly when due by Buyer.

 

5.4 PAYMENT OF LIABILITIES. Seller shall pay and discharge promptly when due all
of its liabilities and obligations, due or to become due, accrued, contingent or
otherwise, other than the Assumed Liabilities, and to the extent necessary shall
apply the proceeds of the sale of the Purchased Assets to such payment and
discharge. At Buyer’s request, Seller shall provide to Buyer evidence of such
payment and discharge, in form and substance satisfactory to Buyer.

 

5.5 CHANGE OF NAME. Within 10 days after the Closing, Seller, at its expense,
shall submit all necessary documentation necessary to effect a change of its
name to a new name bearing no resemblance to its present name, after which
neither Seller nor the Stockholders shall, directly or indirectly, through any
entity or otherwise, use the Tradenames, or any related or derivative names, in
any business or venture other than in connection with their consulting for, and
exclusively for the benefit of, Buyer.

 

5.6 EMPLOYEES. Seller agrees that Buyer may employ any present or former
employee of Seller whom Buyer wishes to employ on and after the Closing. Seller
hereby waives all contractual or other rights it may have with respect to any
such employee so as to permit Buyer to employ such employee for any job Buyer
shall deem appropriate and without any conflicting obligation to Seller and
Seller and the Stockholders shall cooperate with and assist Buyer in its efforts
to employ the employees of Seller. Seller provides no assurances that any of its
employees shall accept such employment.

 

5.7 CONTINUED EXISTENCE OF COMPANY. Seller shall continue to maintain its
existence as a corporation, including paying any Taxes, for a period of at least
three years from the Closing under its new name.

 

5.8 CONDUCT IN THE ORDINARY COURSE. During the period from the date hereof and
continuing until the earlier of the termination of this Purchase Agreement
pursuant to Section 11.13 or the Closing, except as expressly provided in this
Purchase Agreement or except as the Buyer may consent in writing:

 

(a) Seller shall: (i) conduct its business in the same manner as heretofore
conducted, only in the ordinary course and in material compliance with all
applicable Laws; (ii) pay its debts, Taxes and other liabilities when due and
perform other material

 

26



--------------------------------------------------------------------------------

obligations when due; (iii) use commercially reasonable efforts to (A) preserve
intact its present business organization, and (B) preserve its relationships
with customers and other Persons with which it has significant business
dealings; (iv) not incur any indebtedness for borrowed money (except customary
working capital borrowings) or issue any debt securities or assume, guarantee or
indorse or otherwise as an accommodation become responsible for, the obligations
of any Person or make any loans, advances or investments in any other Person;
(v) not sell, pledge, dispose or encumber any of its assets (except sales of
inventory in the ordinary course of business consistent with past practice); and
(vi) not enter into any new Material Agreements;

 

(b) In furtherance of, and without limiting, the obligations set forth in
subsection (a), Seller shall continue to replenish Inventory for the Business in
the ordinary course of business consistent with past practice;

 

(c) Schedule 5.8(a) sets forth the capital expenditure budget for the Business
for the year ending June 30, 2005. The Seller shall continue to make its capital
expenditures in accordance with and not in excess of the amounts set forth in
such budget.

 

(d) Seller shall not make any distribution, dividend or other payment to or for
the benefit of any Stockholder or issue or become obligated to issue any equity
securities except for distributions to pay Taxes due with respect to the 2004
fiscal year and estimated Taxes for the 2005 fiscal year;

 

(e) Seller shall not make changes in the compensation (including equity
compensation) whether payable in cash or otherwise, or benefits payable or to
become payable to any of their employees, except in the ordinary course of
business consistent with past practice;

 

(f) Seller shall not voluntarily permit any insurance policy naming it as a
beneficiary or a loss payable payee to be cancelled or terminated unless
replaced with comparable coverage; or

 

(g) Seller shall not change in any material respect any of the accounting
methods used by it unless required or permitted by GAAP.

 

5.9 CONFIDENTIALITY.

 

(a) Seller shall, and shall cause its Affiliates and their respective employees,
agents, accountants, legal counsel and other representatives and advisers to,
hold in strict confidence all, and not divulge or disclose any, information of
any kind concerning this Purchase Agreement or the transactions contemplated
hereby, including, without limitation, any information concerning Seller, Buyer
or their respective businesses, or any information exchanged during the
negotiation of this Purchase Agreement and the transactions contemplated hereby;
provided, however, that the foregoing obligation of confidence shall not apply
to (i) information that is or becomes generally available to the public other
than as a result of a disclosure by Seller or any stockholder or any of their
respective Affiliates, employees, agents, accountants, legal counsel or other
representatives or advisers, or (ii) information that is required to be
disclosed by Seller or any stockholder or any of their respective employees,
agents, accountants, legal counsel or other representatives or advisers as a
result of any applicable law, rule or regulation of any Governmental Agency; and
provided further that Seller shall promptly shall notify Buyer of any disclosure
pursuant to subsection (a) of this Section 5.9.

 

27



--------------------------------------------------------------------------------

(b) Buyer shall, and shall cause its Affiliates and their respective employees,
agents, accountants, legal counsel and other representatives and advisers to,
hold in strict confidence all, and not divulge or disclose any, information of
any kind concerning this Purchase Agreement or the transactions contemplated
hereby, including, without limitation, any information concerning Seller or its
businesses, or any information exchanged during the negotiation of this Purchase
Agreement and the transactions contemplated hereby; provided, however, that the
foregoing obligation of confidence shall not apply to (i) information that is or
becomes generally available to the public other than as a result of a disclosure
by Buyer or any stockholder or any of their respective Affiliates, employees,
agents, accountants, legal counsel or other representatives or advisers, or (ii)
information that is required to be disclosed by Buyer or any stockholder or any
of their respective employees, agents, accountants, legal counsel or other
representatives or advisers as a result of any applicable law, rule or
regulation of any Governmental Agency; and provided further that Buyer shall
promptly shall notify Buyer of any disclosure pursuant to subsection (b) of this
Section 5.9.

 

5.10 NON-COMPETITION AND NON-SOLICITATION.

 

(a) For a period of seven (7) years after the Closing Date, Seller agrees that
it will not directly or indirectly:

 

(i) Engage in any business or enterprise (whether as owner, shareholder, member,
partner, officer, director, employee, consultant, investor, lender or otherwise)
that is in the retail men’s big and tall clothing business anywhere in the
world; provided, however, this Section 5.10(a)(i) shall not be deemed to
restrict a Stockholder from owning, without more, up to one (1%) percent of the
outstanding voting power of a corporation whose common stock is listed on an
established national securities exchange or national market system; or

 

(ii) Either alone or in association with others (A) solicit, or permit any
organization directly or indirectly to solicit, any employee or consultant of
Buyer to leave the employment or engagement with Buyer, or (B) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Employee to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by Buyer; provided, however, that this Section 5.10(a)(ii) shall not
apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of twelve months or
longer.

 

(b) Seller agree that the duration and geographic scope of the non-competition
provision set forth in this Section 5.10 are reasonable. In the event that any
court determines that the duration or the geographic scope, or both, are
unreasonable and that such provision is to that extent unenforceable, the
parties agree that the provision shall remain in full force and effect for the
greatest time period and in the greatest area that would not render it
unenforceable. The parties intend that this non-competition provision shall be
deemed to be a series of separate covenants, one for each and every county of
each and every state of the United States of America and each and every
political subdivision of each and every country outside the United States of
America where this provision is intended to be effective.

 

28



--------------------------------------------------------------------------------

5.11 EXCLUSIVITY. Seller shall immediately cease, and shall ensure that its
officers, directors and shareholders immediately cease, any and all existing
activities, discussions or negotiations with any parties other than Buyer
conducted heretofore with respect to any acquisition, sale, merger or similar
matter (an “Acquisition Proposal”) nor solicit, initiate, encourage, knowingly
facilitate or induce any inquiry with respect to, or them making, submission or
announcement of, any Acquisition Proposal.

 

ARTICLE 6 - COVENANTS OF BUYER.

 

6.1 EMPLOYEES. Buyer may, but shall not be obligated to, offer to hire as of the
Closing, any Seller employees listed on Schedule 6.1 hereto on terms acceptable
to Buyer in its sole discretion and will not hire any employees required to
operate Existing Stores not assigned at the Closing.

 

6.2 COVENANT OF FURTHER ASSURANCES. Buyer shall use its reasonable best efforts
to satisfy or cause to be satisfied all the conditions precedent that are set
forth in Article 9 hereof, and Buyer shall use its reasonable best efforts in
good faith to cause the transactions contemplated hereby to be consummated.
Buyer shall use all reasonable efforts to comply promptly with all legal
requirements that may be imposed on it with respect to the consummation of the
transactions contemplated hereby and to obtain any consent, authorization, order
or approval of, or any exemption by, and to make any registration, declaration
or filing with, any Governmental Agency or other third party, required to be
obtained or made by it in connection with the taking of any action contemplated
hereby, including, without limitation, the Securities Exchange Commission.

 

ARTICLE 7 – INDEMNIFICATION.

 

7.1 INDEMNIFICATION OF BUYER. In addition to, and not by way of limitation of,
Buyer’s rights otherwise provided in this Purchase Agreement or in any other
document delivered in connection with the transactions contemplated hereby, or
under applicable law, and subject to the terms and conditions of this Article 7,
Seller agrees to defend, indemnify and hold harmless Buyer and its subsidiaries
and each of their respective directors, officers, employees, agents and
Affiliates (collectively, the “Buyer Group”) from and against any loss,
liability, damage or expense suffered, incurred or paid by any member of the
Buyer Group after Closing:

 

(a) which would not have been suffered, incurred or paid if all the
representations, warranties, covenants and agreements of Seller in this Purchase
Agreement, the Related Agreements, or in any other instrument or document
furnished to Buyer in connection with the transactions contemplated hereby had
been (with respect to representations and warranties) true, complete and correct
and had been (with respect to covenants and agreements) fully performed and
fulfilled;

 

(b) as a result of any claim, action or proceeding asserted or brought against
any member of the Buyer Group or any of such member’s assets (including, without

 

29



--------------------------------------------------------------------------------

limitation, the Purchased Assets) which arises, in whole or in part, out of or
in connection with Seller’s conduct of its business before or after the Closing,
including, without limitation, any claim, action or proceeding relating to
Seller’s failure to perform under any agreement or commitment, the termination
of any employee, agent, dealer or distributor or any breach of warranty
(including, without limitation, any claim, action or proceeding arising at any
time whatsoever in connection with the purchase or use of any Purchased Asset
sold by Seller to Buyer hereunder but excluding the Assumed Liabilities);

 

(c) as a result of any claim, action or proceeding asserted against any member
of the Buyer Group or any of such member’s assets with respect to any liability
or alleged liability of Seller not specifically assumed by Buyer under this
Purchase Agreement;

 

(d) as a result of any claim, action or proceeding asserted or brought against
any member of the Buyer Group or any of such member’s assets which arises out
of, or in connection with, Seller’s failure to pay, promptly and when due, any
amount owing, in whole or in part, whether before or after the Closing, with
respect to Seller’s business, whether due or to become due, accrued or
contingent, known or unknown (other than the Assumed Liabilities)

 

(e) as a result of any claim, action or proceeding asserted or brought against
any member of the Buyer Group or any of such member’s assets which arises out of
or in connection with Seller’s failure to pay, promptly and when due, any Tax,
fee or other charge which shall become due or shall have accrued (i) on account
of Seller’s use, acquisition, ownership or sale of any of the Purchased Assets
or (ii) on account of the transactions contemplated hereby; and

 

(f) for all costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by any member of the Buyer Group in connection with
any action, proceeding, claim, assessment or judgment incident to any of the
foregoing matters.

 

7.2 BENEFIT OF BUYER GROUP. With respect to any member of the Buyer Group other
than Buyer, Seller acknowledges and agrees that Buyer is contracting on its own
behalf and for such member and Buyer shall obtain and hold the rights and
benefits provided for in this Article 7 in trust for and on behalf of such
member.

 

7.3 NOTICE OF CLAIM. In seeking to collect the amount of any claim that Buyer is
entitled to indemnification hereunder, Buyer shall first give Seller written
notice of such claim. Such notice shall contain a brief summary of the basis for
the claim. If Seller does not dispute the basis or amount of any such claim
within 30 days of receiving written notice thereof, Buyer shall have the right
promptly to recover indemnity as and to the extent provided herein. If Seller
disagree with the basis of such claim or the amount of damages caused thereby
(“Dispute”), then within 30 days of receiving written notice thereof, they shall
give notice to Buyer of such disagreement (the “Dispute Notice”), specifying the
reasons for such disagreement, and, in that case, Buyer shall have no right to
recover indemnity hereunder until such time, if at all, as (a) an arbitrator(s)
selected pursuant to Section 11.2 hereof issues a final award or decision
specifying the amount of Buyer’s recovery, in which case Buyer shall have the
right promptly to recover the amount so specified (subject to the limitations
contained in this Article 7) or (b) Buyer, on the one hand, and Seller, on the
other, agree in writing to the amount

 

30



--------------------------------------------------------------------------------

of Buyer’s recovery. The date upon which either (a) or (b) occurs with respect
to any claim by Buyer under this Article 7 shall hereinafter be referred to as
the “Buyer Claim Establishment Date,” and any amount that Buyer is entitled to
recover as indemnity hereunder shall hereinafter be referred to as the “Buyer
Claim Amount.”

 

7.4 METHOD OF RECOVERY. Within twenty (20) calendar days after the Buyer Claim
Establishment Date, Seller shall pay to Buyer a cash amount equal to the Buyer
Claim Amount. In the event that Buyer is not paid the full Buyer Claim Amount
within twenty (20) calendar days of the Buyer Claim Establishment Date, in
addition to whatever other remedies it may have, Buyer shall be entitled until
such Buyer Claim Amount is paid in full (a) to offset against amounts otherwise
due Seller, including, without limitation, amounts due as part of the Contingent
Purchase Price. Any payment made to Buyer by the Seller pursuant to this Article
7 shall constitute a reduction in the Purchase Price hereunder.

 

7.5 SETTLEMENT OF THIRD PARTY CLAIMS. Buyer agrees to notify Seller of any
action by a third party which, in the opinion of Buyer, is reasonably likely to
give rise to a claim for indemnification hereunder (a “Buyer Third Party
Action”). Seller may, at its election and at its sole cost and expense,
participate in the defense of a Buyer Third Party Action and employ counsel
separate from the counsel employed by Buyer. To the extent that Seller shall
acknowledge its obligations to indemnify Buyer for any Buyer Third Party Action,
Seller shall have the right to conduct and control, through counsel of its own
choosing, any Buyer Third Party Action, but Buyer may, at its election and at
its sole cost and expense, participate in the defense of any such Buyer Third
Party Action and employ counsel separate from the counsel employed by Seller, it
being understood that Seller shall have acknowledged its obligation to indemnify
Buyer and shall control such defense; provided, however, that if Seller shall
fail to diligently defend any such Buyer Third Party Action, or is prohibited by
a conflict of interest from defending such Buyer Third Party Action, then Buyer
may, through counsel of its own choosing, defend such Buyer Third Party Action
and settle such Buyer Third Party Action, and recover from Seller the amount of
such settlement or of any judgment and the full costs and expenses of such
defense. Buyer and Seller agree that they will not settle any Buyer Third Party
Action without the consent of the other, which consent shall not be unreasonably
withheld. Buyer further agrees that if Seller wishes to enter into a settlement
with respect to a Buyer Third Party Action on terms reasonably acceptable to
Buyer, Buyer will cooperate in such settlement, provided that Seller directly
pays the full amount of such settlement.

 

7.6 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. Notwithstanding any
investigation conducted before or after the Closing, and notwithstanding any
knowledge or notice of any fact or circumstance which either Buyer or Seller may
have as the result of such investigation or otherwise, Buyer, on the one hand,
and Seller, on the other, shall each be entitled to rely upon the
representations, warranties, covenants and agreements of the other in this
Purchase Agreement. All representations, warranties, covenants and agreements
made by any party in this Purchase Agreement or any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
and any investigation at any time made by or on behalf of any other party,
subject to the following:

 

(a) except as set forth in this Section 7.6, any claims by Buyer for
indemnification for a breach of representations and warranties must be made
within 18 months of Closing (except with respect to claims under Section 3.12.1
which claims must be made within six months after the Closing); and

 

31



--------------------------------------------------------------------------------

(b) there shall be no time limit with respect to the obligations of Seller to
indemnify members of the Buyer Group for claims arising out of or relating to a
breach of Sections 3.4 (Authority to Execute and Perform), 3.5 (Title; Liens),
3.8 (Tax Matters), 3.18 (Benefit Plans) or 3.26 (Tax Effects).

 

7.7 LIMITATION OF LIABILITY. Except for any liability arising out of or relating
to (i) a breach of Sections 3.4 (Authority to Execute and Perform), 3.5 (Title;
Liens), 3.8 (Tax Matters), 3.18 (Benefit Plans) or 3.26 (Tax Effects), (ii)
intentional or fraudulent misrepresentations or actions by Seller, or (iii) a
breach of a covenant or agreement by Seller which liability shall not be limited
by this Section 7.8, Buyer may not assert a claim hereunder unless and until the
aggregate Buyer Claim Amount of all claims equals or exceeds $250,000 in which
event Buyer may assert each such claim (and each claim accruing thereafter)
regardless of the Buyer Claim Amount thereof.

 

7.8 INDEMNIFICATION OF SELLER. In addition to, and not by way of limitation of,
Seller’s rights otherwise provided in this Purchase Agreement or in any other
document delivered in connection with the transactions contemplated hereby, or
under applicable law, and subject to the terms and conditions of this Article 7,
Buyer agrees to defend, indemnify and hold harmless Seller and its subsidiaries
and each of their respective directors, officers, employees, agents and
Affiliates (collectively, the “Seller Group”) from and against any loss,
liability, damage or expense suffered, incurred or paid by any member of the
Seller Group after Closing:

 

(a) which would not have been suffered, incurred or paid if all the
representations, warranties, covenants and agreements of Buyer in this Purchase
Agreement, the Related Agreements, or in any other instrument or document
furnished to Seller in connection with the transactions contemplated hereby had
been (with respect to representations and warranties) true, complete and correct
and had been (with respect to covenants and agreements) fully performed and
fulfilled;

 

(b) as a result of any claim, action or proceeding asserted or brought against
any member of the Seller Group or any of such member’s assets (including,
without limitation, the Purchased Assets) which arises, in whole or in part, out
of or in connection with Buyer’s conduct of the Business after the Closing,
including, without limitation, any claim, action or proceeding relating to
Buyer’s failure to perform under any agreement or commitment, the termination of
any employee, agent, dealer or distributor or any breach of warranty (including,
without limitation, any claim, action or proceeding arising at any time
whatsoever in connection with the purchase or use of any Purchased Asset sold by
Seller to Buyer hereunder);

 

(c) as a result of any claim, action or proceeding asserted against any member
of the Seller Group or any of such member’s assets with respect to any liability
or alleged liability of Seller specifically assumed by Buyer under this Purchase
Agreement;

 

32



--------------------------------------------------------------------------------

(d) as a result of any claim, action or proceeding asserted or brought against
any member of the Seller Group or any of such member’s assets which arises out
of, or in connection with, Buyer’s failure to pay, promptly and when due, any
amount owing, in whole or in part accruing after the Closing with respect to the
Business, whether due or to become due, accrued or contingent, known or unknown
and including the Assumed Liabilities;

 

(e) as a result of any claim, action or proceeding asserted or brought against
any member of the Seller Group or any of such member’s assets which arises out
of or in connection with Buyer’s failure to pay, promptly and when due, any Tax,
fee or other charge which shall become due or shall accrue after the Closing on
account of Buyer’s ownership or sale of any of the Purchased Assets; and

 

(f) for all costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by any member of the Seller Group in connection with
any action, proceeding, claim, assessment or judgment incident to any of the
foregoing matters.

 

7.10 BENEFIT OF SELLER GROUP. With respect to any member of the Seller Group
other than Seller, Buyer acknowledges and agrees that Seller is contracting on
its own behalf and for such member and Seller shall obtain and hold the rights
and benefits provided for in this Article 7 in trust for and on behalf of such
member.

 

7.11 NOTICE OF CLAIM. In seeking to collect the amount of any claim that Seller
is entitled to indemnification hereunder, Seller shall first give Buyer written
notice of such claim. Such notice shall contain a brief summary of the basis for
the claim. If Buyer does not dispute the basis or amount of any such claim
within 30 days of receiving written notice thereof, Seller shall have the right
promptly to recover indemnity as and to the extent provided herein. If Buyer
disagrees with the basis of such claim or the amount of damages caused thereby,
then within 30 days of receiving written notice thereof, they shall give notice
to Seller of such disagreement, specifying the reasons for such disagreement,
and, in that case, Seller shall have no right to recover indemnity hereunder
until such time, if at all, as (a) an arbitrator(s) selected pursuant to Section
11.2 hereof issues a final award or decision specifying the amount of Seller’s
recovery, in which case Seller shall have the right promptly to recover the
amount so specified (subject to the limitations contained in this Article 7) or
(b) Seller, on the one hand, and Buyer, on the other, agree in writing to the
amount of Seller’s recovery. The date upon which either (a) or (b) occurs with
respect to any claim by Seller under this Article 7 shall hereinafter be
referred to as the “Seller Claim Establishment Date,” and any amount that Seller
is entitled to recover as indemnity hereunder shall hereinafter be referred to
as the “Seller Claim Amount.”

 

7.12 METHOD OF RECOVERY. Within ten (10) calendar days after the Seller Claim
Establishment Date, Buyer shall pay to Seller a cash amount equal to the Seller
Claim Amount. In the event that Seller is not paid the full Seller Claim Amount
within ten (10) calendar days of the Seller Claim Establishment Date, in
addition to whatever other remedies it may have, Seller shall be entitled until
such Seller Claim Amount is paid in full to offset against such Seller Claim
Amount amounts otherwise due Buyer by Seller hereunder.

 

7.13 SETTLEMENT OF THIRD PARTY CLAIMS. Seller agrees to notify Buyer of any
action by a third party which, in the opinion of Seller, is reasonably likely to
give rise to a

 

33



--------------------------------------------------------------------------------

claim for indemnification hereunder (a “Seller Third Party Action”). Seller may,
at its election and at its sole cost and expense, participate in the defense of
a Seller Third Party Action and employ counsel separate from the counsel
employed by Seller. To the extent that Buyer shall acknowledge its obligations
to indemnify Seller for any Seller Third Party Action, Buyer shall have the
right to conduct and control, through counsel of its own choosing, any Seller
Third Party Action, but Seller may, at its election and at its sole cost and
expense, participate in the defense of any such Seller Third Party Action and
employ counsel separate from the counsel employed by Buyer, it being understood
that Buyer shall have acknowledged its obligation to indemnify Seller and shall
control such defense; provided, however, that if Buyer shall fail to diligently
defend any such Seller Third Party Action, or is prohibited by a conflict of
interest from defending such Seller Third Party Action, then Seller may, through
counsel of its own choosing, defend such Seller Third Party Action and settle
such Seller Third Party Action, and recover from Buyer the amount of such
settlement or of any judgment and the full costs and expenses of such defense.
Buyer and Seller agree that they will not settle any Seller Third Party Action
without the consent of the other, which consent shall not be unreasonably
withheld. Seller further agrees that if Buyer wishes to enter into a settlement
with respect to a Seller Third Party Action on terms reasonably acceptable to
Buyer, Seller will cooperate in such settlement, provided that Buyer directly
pays the full amount of such settlement.

 

7.15 LIMITATION OF LIABILITY AND THRESHOLD. Any claims by Seller for
indemnification for a breach of representations and warranties by Buyer must be
made within three years of Closing, except that there shall be no time limit
with respect to the obligations of Buyer to indemnify Seller for claims arising
out of or relating to (i) a breach of Section 4.2 (Authority to Execute and
Perform); (ii) intentional or fraudulent misrepresentations or actions by Buyer;
or (iii) a breach of a covenant or agreement by Buyer (collectively, clauses
(i), (ii) and (iii) are referred to as the “Excluded Obligations”). Buyer’s
obligations to indemnify Seller hereunder other than for the Excluded
Obligations shall be limited to aggregate amount of the Purchase Price paid by
Buyer to Seller and the Stockholders hereunder.

 

ARTICLE 8 - CONDITIONS OF BUYER’S OBLIGATIONS.

 

The obligations of Buyer to consummate the transactions contemplated by this
Purchase Agreement and the Related Agreements are subject, at the option of
Buyer, to the fulfillment on or prior to the Closing of Buyer Board approval and
all of the following conditions, any one or more of which may only be waived in
writing by it:

 

8.1 REPRESENTATIONS AND COVENANTS. The representations and warranties of Seller
contained in this Purchase Agreement and the Related Agreements shall be true on
and as of the Closing. Seller and the Principal Shareholders shall have
performed and complied with all covenants and agreements required by this
Purchase Agreement and the Related Agreements to be performed or complied with
by each of them on or prior to the Closing.

 

8.2 GOVERNMENTAL PERMITS AND APPROVALS. All permits and approvals from any
Governmental Agency required for the lawful consummation of the transactions
contemplated by this Purchase Agreement and the Related Agreements shall have
been obtained.

 

34



--------------------------------------------------------------------------------

8.3 CONSENTS. Subject to the terms of any side agreement that the Buyer and
Seller may choose to enter into in writing with respect thereto, Seller shall
have obtained and shall have delivered to the Buyer copies of all consents
(including, without limitation, all consents required under any Real Estate
Agreement or Material Agreement) necessary to be obtained in order to consummate
the sale and transfer of the Purchased Assets pursuant to this Purchase
Agreement and the consummation of the other transactions contemplated hereby.

 

8.4 EMPLOYMENT AGREEMENTS. At the Closing, each of Robert Sockolov, William
Sockolov, Steven Sockolov and John Soares will enter into an Employment
Agreement substantially in the forms attached hereto as Schedule 8.4 (each, an
“Employment Agreement” and collectively, the “Employment Agreements”).

 

8.5 OPINION OF COUNSEL FOR SELLER. Buyer shall have received an opinion of
Counsel for Seller, dated as of the Closing, addressed to Buyer, with respect to
the matters set forth in Section 8.6 hereof.

 

8.6 AUTHORIZATION. All action of Seller necessary to authorize the execution,
delivery and performance of this Purchase Agreement and the consummation of the
transactions contemplated hereby shall have been duly and validly taken.

 

8.7 LITIGATION. No action, suit or proceeding shall be pending or threatened
before or by any court or governmental agency to restrain, modify or prevent the
carrying out of the transactions contemplated hereby or to seek damages or a
discovery order in connection with such transactions and which has or may have a
material adverse effect on the business, operations, property, prospects,
condition (financial or otherwise), assets or liabilities of either Seller or
Buyer.

 

8.8 INSTRUMENTS OF TRANSFER. Buyer shall have furnished to Seller for execution
and Seller shall have delivered to Buyer appropriate instruments of transfer,
conveyance, sale and assignment in respect of the Purchased Assets, consisting
of bills of sale, assignments, certificates of title (in the case of motor
vehicles), confirmation of notices sent to third parties holding any Purchased
Assets, and such other good and sufficient instruments of conveyance and
transfer (including, without limitation, any consents thereto by third parties
necessary to make the same valid and effective), in such form and containing
such terms and provisions as Buyer may reasonably request, as shall be necessary
to vest in Buyer all right, title and interest in and to the Purchased Assets
free and clear of any and all Liens whatsoever other than the Permitted Liens.

 

8.9 LEGAL EXISTENCE AND GOOD STANDING. Seller shall have delivered to Buyer (a)
a recently dated certificate of status of Seller, issued by the Secretary of
State for the California and (b) a recently dated certificate of Seller’s
qualification to do business issued by the secretary of state of each of the
jurisdictions listed on Schedule 3.1.

 

8.10 NO MATERIAL ADVERSE CHANGE. No Material Adverse Change shall have occurred
since the date hereof and be continuing.

 

8.11 DUE DILIGENCE. Buyer shall have completed the Due Diligence Review and the
results thereof shall be entirely satisfactory to the Buyer in its sole and
absolute

 

35



--------------------------------------------------------------------------------

discretion, provided that Buyer must notify Seller, on or before the later of
(i) the 30th day after the delivery to Buyer of the Base Financial Statements,
or (ii) the 10th day after the delivery to the Buyer of notice from Seller that
it has delivered to Buyer the Schedules to this Purchase Agreement, of any
dissatisfaction that Buyer has with the Due Diligence Review failing which this
condition shall be deemed waived; provided that in the event that Buyer does not
believe that Seller has delivered to Buyer sufficient information in order to
complete the Due Diligence Review on or before such date, Buyer may instead
notify Seller of such and of the information it believes it has not received,
whereupon such 30 day period shall be extended for an additional 15 days and
Seller shall use all reasonable efforts to deliver such information to Buyer as
promptly as practicable within such 15-day period.

 

8.12 SELLER WORKING CAPITAL. The Seller Working Capital at Closing shall equal
at least the amounts shown for the applicable periods on Schedule 8.12. The
satisfaction of this condition shall be evidenced by a statement prepared by the
Seller and delivered to Buyer at Closing (the “Closing Statement”) setting forth
the Seller Working Capital as of the Closing Date. The Closing Statement shall
be certified by Seller’s president and chief accounting officer and prepared in
reasonable detail and in accordance with GAAP. Notwithstanding the foregoing,
the Closing Statement may omit footnotes and related disclosures normally
included in audited balance sheets prepared in accordance with GAAP and shall
include only such items from Seller Working Capital as are set forth in the
definition of Seller Working Capital.

 

8.13 AGREEMENT WITH ROBERT YARBOROUGH. Buyer and Robert Yarborough shall have
entered into a mutually acceptable agreement prior to Closing, which agreement
shall have been approved in writing by Seller.

 

ARTICLE 9 - CONDITIONS OF SELLER’S AND THE STOCKHOLDERS’ OBLIGATIONS.

 

The obligations of Seller to consummate the transactions contemplated by this
Purchase Agreement and the Related Agreements are subject, at the option of
Seller, to the fulfillment on or prior to the Closing of the following
conditions, any one or more of which may be waived by them:

 

9.1 REPRESENTATIONS AND COVENANTS. The representations and warranties of Buyer
contained in this Purchase Agreement and the Related Agreements shall be true on
and as of the Closing. Buyer shall have performed and complied with all
covenants and agreements required by this Purchase Agreement and the Related
Agreements to be performed or complied with by it on or prior to the Closing.

 

9.2 GOVERNMENTAL PERMITS AND APPROVALS. All permits and approvals from any
Governmental Agency required for the lawful consummation of the transactions
contemplated by this Purchase Agreement and the Related Agreements shall have
been obtained.

 

36



--------------------------------------------------------------------------------

9.3 EMPLOYMENT AGREEMENTS. At the Closing, the Buyer will enter into the
Employment Agreements with each of Robert Sockolov, William Sockolov, Stephen
Sockolov and John Soares.

 

9.4 OPINION OF COUNSEL FOR BUYER. Seller and the Stockholders shall have
received an opinion of counsel for Buyer, dated as of the Closing, addressed to
Seller, with respect to the matters set forth in Section 9.5 hereof.

 

9.5 AUTHORIZATION. All corporate actions of Buyer necessary to authorize the
execution, delivery and performance of this Purchase Agreement and the Related
Agreements and the consummation of the transactions contemplated hereby shall
have been duly and validly taken.

 

9.6 LITIGATION. No action, suit or proceeding shall be pending or threatened
before or by any court or governmental agency restrain, modify or prevent the
carrying out of the transactions contemplated hereby or to seek damages or a
discovery order in connection with such transactions, or which has or may have,
in the reasonable opinion of Seller, a material adverse effect on the business,
operations, property, prospects, condition (financial or otherwise), assets or
liabilities of either Seller or Buyer.

 

9.7 PURCHASE PRICE. Buyer shall have delivered the Cash Purchase Price to the
Seller.

 

9.8 AGREEMENT WITH ROBERT YARBOROUGH. Buyer and Robert Yarborough shall have
entered into a mutually acceptable agreement prior to Closing, which agreement
shall have been approved in writing by Seller.

 

ARTICLE 10 - POST-CLOSING EVENTS

 

10.1 SELLER WORKING CAPITAL REVIEW.

 

(a) Within 90 days after the Closing Date, Buyer shall deliver to Seller an
adjusted Closing Statement (the “Adjusted Closing Statement”). In preparing the
Adjusted Closing Statement, Buyer shall determine Seller Working Capital based
upon GAAP consistent with the principles applied in the preparation of the
audited balance sheet of Seller as at the Closing Date. The Adjusted Closing
Statement shall be accompanied by such documentation as Buyer believes supports
such proposed adjustments to the calculation of Seller Working Capital as of the
Closing Date. If Seller proposes no adjustments to the Closing Statement, the
Closing Statement shall be deemed to be final, conclusive and binding upon the
parties. Notwithstanding the foregoing, the Adjusted Closing Statement may omit
footnotes and related disclosures normally included in audited balance sheets
prepared in accordance with GAAP and shall include such items from Seller
Working Capital as are set forth in the definition of Seller Working Capital
(including a deduction for distributions to cover s-corp Taxes for the operating
income of the Seller for the period prior to the Closing but not including any
Taxes due with respect to the Purchase Price). At Closing, Seller shall estimate
in good faith the amount of such s-corp distributions (based on the highest
applicable marginal rate) and shall provide Buyer with a calculation of such
estimate and shall deduct the amount thereof from the Purchased Assets and place
it in escrow with Seller’s attorney’s MacInnis, Donner & Koplowitz in their
client’s funds

 

37



--------------------------------------------------------------------------------

account. Seller’s tax accounting firm, Eichstaedt & Devereaux, LLP, shall
calculate the actual amount to be distributed to pay such s-corp Taxes in the
ordinary course following the Closing which calculation shall be binding on the
parties hereto provided it is reasonable and in good faith. If the estimated
amount placed into escrow was too high, the amount of such excess shall be paid
to the Buyer following the making of such distribution and if the amount thereof
was too low the Buyer shall promptly remit the difference to the Seller.

 

(b) Within 30 days after its receipt of the Adjusted Closing Statement, Seller
shall notify Buyer in writing whether it accepts or disputes the accuracy of the
Adjusted Closing Statement. If Seller accepts the Adjusted Closing Statement or
fails to notify Buyer in writing of any dispute with respect thereto within such
30-day period, the Adjusted Closing Statement shall be deemed to be final,
conclusive and binding on Seller and Buyer (the “Final Statement”). If Seller
disputes the accuracy of the Adjusted Closing Statement, it shall in such
written notice set forth in reasonable detail those items that Seller believes
are not fairly presented and the reasons for its opinion. The parties shall then
meet and in good faith use their best efforts to try to resolve their
disagreements over the disputed items. If the parties resolve their
disagreements over the disputed items in accordance with the foregoing
procedure, the Closing Statement, with those modifications to which the parties
shall have agreed, shall be deemed to be the Final Statement. If the parties
have not resolved their disagreements over the disputed items on the Closing
Statement within 30 days after Seller’s notice of dispute, the parties shall
forthwith jointly request an Accounting Arbitrator mutually agreed to by Seller
and Buyer to make a binding determination of those disputed items in accordance
with this Purchase Agreement. The Accounting Arbitrator will have 30 days from
the date of referral to render its decision with respect to the disputed items
concerning the Closing Statement, which decision shall be final and binding upon
Seller and Buyer and enforceable as an arbitration award pursuant to the
Massachusetts Uniform Arbitration Act for Commercial Disputes, Mass. Gem. Laws
Ann. ch. 251 or the Federal Arbitration Act. The Closing Statement, with those
modifications determined by the Accounting Arbitrator, shall be deemed to be the
Final Statement. The fees and expenses of the Accounting Arbitrator engaged
pursuant to this Section 2.5.2 shall be borne 50% by Seller and 50% by Buyer.

 

(c) If the Final Statement indicates that the Seller Working Capital as of the
Closing is less than the amount required to be in existence pursuant to Schedule
8.12 as of the Closing Date, then Seller shall be obligated to promptly pay to
the Buyer cash in an amount equal to the difference between the amount by which
such required amount exceeds the Seller Working Capital set forth in the Final
Statement (such net amount, the “Working Capital Shortfall”). In the event that
Buyer is not paid the full Working Capital Shortfall within ten (10) calendar
days of the date on which the Final Statement is determined, in addition to
whatever other remedies it may have, Buyer shall be entitled until such Working
Capital Shortfall is paid in full (a) to offset against amounts otherwise due
Seller, including, without limitation, amounts due as part of the Contingent
Purchase Price. Any payment made to Buyer by the Seller pursuant to this Article
10 shall constitute a reduction in the Purchase Price hereunder.

 

10.2 PURCHASE PRICE ALLOCATION. Buyer and Seller shall use their reasonable best
efforts to agree on how the Purchase Price, the Repaid Indebtedness and the
Assumed Liabilities shall be allocated among the Purchased Assets.

 

38



--------------------------------------------------------------------------------

ARTICLE 11 - MISCELLANEOUS.

 

11.1 EXPENSES. Each party shall assume and bear, and shall indemnify and hold
harmless the other from and against, any and all expenses, Taxes, costs and fees
incurred or assumed by such party arising out of or in connection with the
negotiation, preparation or performance of this Purchase Agreement and the
Related Agreements and the consummation by Seller of the transactions
contemplated hereby (including all expenses, costs, fees and disbursements of
such party’s attorneys, consultants, investment bankers and other financial
advisors, brokers and finders, and accountants), whether or not the transaction
contemplated hereby shall be consummated, unless the transaction is not
consummated due to the other’s material breach of the Purchase Agreement, and if
the transaction is consummated Seller shall pay same from the Cash Purchase
Price and not from the Seller Working Capital.

 

11.2 ARBITRATION. Except for (i) any dispute, controversy or claim arising out
of or relating to the Contingent Purchase Price in Section 2.5.3 hereof (which
is to be arbitrated as provided in Section 2.5.3(g) hereof), and (ii) any other
dispute, controversy or claim arising out of or relating to this Purchase
Agreement or any Related Agreement for which a party shall seek equitable
relief, any other dispute, controversy or claim arising out of or relating to
this Purchase Agreement including, without limitation, the breach, termination
or invalidity thereof, shall be finally settled by arbitration according to the
Commercial Rules of the American Arbitration Association. The arbitration shall
be conducted in Boston, Massachusetts (except as provided in Section 2.5). The
parties, including any assignee of Buyer, hereby agree to irrevocably submit to
arbitration in Boston, Massachusetts for all purposes with respect to such
arbitration. Such arbitration shall be conducted before a tribunal composed of
one or more arbitrators as the parties to such arbitration shall mutually agree.
The award or decision made by the arbitrator(s) shall be binding upon the
parties to such arbitration; provided, however, the parties hereto waive any
claim to any damages in the nature of punitive, exemplary, or statutory damages
in excess of compensatory damages, and the arbitrator(s) is/are specifically
divested hereby of any power to award damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages hereunder.
Judgment upon any such award or decision may be entered in and enforced by any
court of competent jurisdiction. Each party shall bear its own costs of such
arbitration except that the prevailing party in the arbitration, as determined
by the arbitrator(s), shall recover its reasonable attorneys’ fees from the
other party.

 

11.3 NOTICES. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered by hand, sent by facsimile transmission
with confirmation of transmission, sent via a reputable overnight courier
service with confirmation of receipt requested, or mailed by registered or
certified mail (postage prepaid and return receipt requested) to the parties at
the following addresses (or at such address for a party as shall be specified by
like notice), and shall be deemed given on the date on which delivered by hand
(in the case of facsimile transmission, on the date of transmission as
confirmed) or otherwise on the date of receipt as confirmed:

 

  (a) if to Buyer, to:

 

Casual Male Retail Group, Inc.

555 Turnpike Street

 

39



--------------------------------------------------------------------------------

Canton, Massachusetts 02021

Facsimile: (781) 828-3221

Attention: David Levin, President

 

with a copy to:

 

Greenberg Traurig, LLP

One International Place

Boston, Massachusetts 02110

Facsimile: (617) 310-6001

Attention: Jonathan Bell, Esq.

 

  (b) if to the Seller or the Stockholders, to:

 

Robert L. Sockolov

Rochester Big & Tall Clothing

625 Howard Street

San Francisco, California 94105

Facsimile: 415-543-0730

 

and

 

John Soares

Rochester Big & Tall Clothing

P.O. Box 882405

San Francisco, California 94188-2406

Facsimile: 415-543-0730

 

with a copy to:

 

Conrad Donner, Esq.

MacInnis, Donner & Koplowitz

465 California Street, Suite 222

San Francisco, California 94104

Facsimile: 415-433-1917

 

Any party may, by notice given to the other parties in accordance with this
Section, designate another address or Person for receipt of notices hereunder.

 

11.4 PUBLIC ANNOUNCEMENTS. Prior to Closing, except for announcements or filings
required by law, without the prior consent of the other party, neither party
will make or permit any of its Affiliates, directors, officers, employees or
agents to make any public disclosure with respect to this Purchase Agreement or
the transactions contemplated hereby or, except for information included in any
such disclosure which has been disseminated to the public, generally to Seller
or Buyer employees or to any third party; provided that Buyer may in its sole
discretion file and disclose such matters as necessary to comply with all
applicable securities laws and regulations and Nasdaq rules. From and after the
Closing, any press release or other public disclosure of information regarding
this Purchase Agreement or the transactions

 

40



--------------------------------------------------------------------------------

contemplated hereby shall be developed and disclosed solely by Buyer.
Notwithstanding the foregoing, the parties have agreed to jointly release a
statement to the press concerning the transactions contemplated hereby in the
form of Schedule 11.4. Simultaneously with the release thereof, Seller intends
to commence notifying its employees of the proposed transaction.

 

11.5 AMENDMENT AND WAIVER. This Purchase Agreement may be amended, and any
provision hereof may be waived, only by a written instrument executed by all of
the parties hereto. No modification, renewal, extension, waiver or termination
of this Purchase Agreement or any of the provisions herein contained shall be
binding upon any party unless made in writing and signed by an authorized
officer of each party hereto. Failure by any party to insist upon strict
compliance with any of the terms, covenants or conditions hereof in a particular
instance shall not be deemed a waiver of such terms, covenants or conditions in
any other instance. All rights and remedies hereunder are cumulative and are in
addition to and not exclusive of any other rights and remedies available, at
law, in equity, by agreement or otherwise.

 

11.6 ENTIRE AGREEMENT. This Purchase Agreement and the Related Agreements
contain the entire agreement among Seller, the Stockholders and Buyer respecting
the subject matter hereof and supersede all prior agreements and understandings
between them concerning such subject matter.

 

11.7 GOVERNING LAW. This Purchase Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Massachusetts
without regard to its principles of conflicts of laws.

 

11.8 BINDING EFFECT; ASSIGNABILITY. This Purchase Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Purchase Agreement is not intended to confer upon
any Person other than the parties hereto and members of the Buyer Group (and
such parties’ and members’ respective successors and assigns) any rights or
remedies hereunder, except as otherwise expressly provided herein. Neither this
Purchase Agreement nor any of the rights and obligations of the parties
hereunder shall be assigned or delegated, whether by operation of law or
otherwise, without the written consent of all parties hereto; provided, however,
that the Buyer may assign its rights hereunder to a wholly-owned subsidiary of
the Buyer without the consent of the Seller provided that such assignee
expressly assumes all of the obligations of Buyer hereunder and under the
Related Agreements and that Buyer shall remain jointly and severally liable to
Seller for all obligations of such assignee under this Agreement and any of the
Related Agreements.

 

11.9 COUNTERPARTS. This Purchase Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

 

11.10 SCHEDULES. The schedules to this Purchase Agreement are a part of this
Purchase Agreement as if set forth in full herein. All references herein to
Articles, Sections, schedules and Exhibits shall be deemed references to such
parts of this Purchase Agreement. The parties acknowledge that the Seller has
not yet been able to prepare or complete the Schedules. Seller shall complete
the Schedules and may submit amended Schedules on or before

 

41



--------------------------------------------------------------------------------

September 30, 2004 and shall deliver same to Buyer for its review. Such
Schedules shall thereupon constitute the Schedules to this Agreement. The Seller
may thereafter (but prior to the Closing) submit amended Schedules which, if any
such amended Schedule discloses a material change or addition from the prior
Schedule, shall permit the Buyer to terminate this Agreement pursuant to Section
11.13(d) hereof.

 

11.11 VALIDITY. Any invalid, illegal or unenforceable provision of this Purchase
Agreement shall be severable, and after any such severance, all other provisions
hereof shall remain in full force and effect.

 

11.12 REFERENCES. The headings in this Purchase Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Purchase Agreement. The terms defined in this Purchase Agreement refer to
the plural as well as the singular, unless the context otherwise requires. The
words “herein” and “hereof” and other words of similar import refer to this
Purchase Agreement as a whole and not to any particular part of this Purchase
Agreement. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Unless the context in which used
herein otherwise clearly requires, “or” has the inclusive meaning represented by
the phrase “and/or”.

 

11.13 TERMINATION. This Purchase Agreement may be terminated or the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

 

(a) by the mutual written consent of Buyer, the Principal Shareholders and
Seller; or

 

(b) by either Seller or Buyer if any Governmental Agency shall have issued an
order, decree or ruling or taken any other action which permanently restrains,
enjoins or otherwise prohibits the Transactions and such order, decree, ruling
or other action shall have become final and non-appealable; or

 

(c) by either Seller or Buyer if the transactions contemplated hereby shall not
have been consummated by December 31, 2004 (the “End Date”), which End Date may
be extended by a mutual written agreement between Buyer, Seller and the
Principal Shareholders; provided, however, that the right to terminate this
Purchase Agreement pursuant to this Section 11.13 (c) shall not be available to
any party whose action or failure to act has been a principal cause of or
resulted in the failure of the Closing to occur on or before such date and such
action or failure to act constitutes a material breach of this Purchase
Agreement; or

 

(d) by Buyer at any time if the results of the Due Diligence Review shall in any
way be unsatisfactory to Buyer in its sole and absolute discretion; or

 

(e) by Buyer, upon a material breach of any representation, warranty, covenant
or agreement on the part of the Seller set forth in this Purchase Agreement; or

 

(f) by the Seller upon a material breach of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Purchase Agreement.

 

42



--------------------------------------------------------------------------------

11.14 EFFECT OF TERMINATION. In the event of the termination of this Purchase
Agreement or abandonment of the transactions contemplated hereby by either
Seller, the Principal Shareholders or Buyer pursuant to the terms of this
Purchase Agreement, written notice thereof shall forthwith be given to the
non-terminating party or parties specifying the provision hereof pursuant to
which such termination of this Purchase Agreement or abandonment of such
transactions is made. In the event of the termination of this Purchase Agreement
pursuant to the provisions of Section 11.13, this Purchase Agreement shall
become void and have no effect, without any liability to any Person in respect
hereof or of the transactions contemplated hereby on the part of any party
hereto, or any of its directors, officers, employees, agents, consultants,
representatives, advisers, shareholders or Affiliates, except as specified in
Section 11.1 and except for any liability resulting from such party’s breach of
this Purchase Agreement.

 

[Signature Page Follows]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement under seal
as of the day and year first above written.

 

Buyer:     CASUAL MALE RETAIL GROUP, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Seller:     ROCHESTER BIG AND TALL CLOTHING, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

COMMITMENT OF PRINCIPAL SHAREHOLDERS

 

By executing this Agreement in the space provided below, each Principal
Shareholder is agreeing with the Buyer that he will use his best efforts to
cause the transactions contemplated by the foregoing Purchase Agreement to be
consummated and will vote all shares of the Seller owned or controlled by him in
favor of the transaction at any meeting or consent in lieu thereof of the
shareholders of the Seller.

 

 

 

--------------------------------------------------------------------------------

Robert L. Sockolov

 

 

--------------------------------------------------------------------------------

Steven J. Sockolov

 

 

--------------------------------------------------------------------------------

William J. Sockolov

 

 

--------------------------------------------------------------------------------

John R. Soares

 

44